EXECUTION COPY

 

 

 

RUBY TUESDAY, INC.

 

 

$85,000,000 8.19% Amended and Restated Senior Secured Notes, Series A, due
April 1, 2010

$65,000,000 8.92% Amended and Restated Senior Secured Notes, Series B, due April
1, 2013

 

 

______________

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

_____________

 

Dated as of May 21, 2008

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)



 

SECTION 1.

Amendment and Restatement

1

 

Section 1.1.

Amendment and Restatement

1

 

Section 1.2.

Agreement of Purchasers

1

SECTION 2.

Guaranty Agreement; Security for Notes

2

 

Section 2.1.

Guaranty Agreement

2

 

Section 2.2.

Security for the Notes

2

 

Section 2.3.

Tax Classification of Notes

2

SECTION 3.

Closing

2

SECTION 4.

Conditions Precedent

2

 

Section 4.1.

Representations and Warranties

2

 

Section 4.2.

Performance; No Default

2

 

Section 4.3.

Certificates

3

 

Section 4.4.

Guaranty Agreement; Pledge Agreement; Intercreditor
Agreement                                          
                                          
                                          3

 

Section 4.5.

Opinion of Counsel

3

 

Section 4.6.

Amendment Fee

4

 

Section 4.7.

Payment of Special Counsel Fees

4

 

Section 4.8.

Private Placement Number

4

 

Section 4.9.

Notes

4

 

Section 4.10.

Accrued Interest on Original Notes

4

 

Section 4.11.

Effective Date Prepayments

4

 

Section 4.12.

Bank Amendment; Franchise Facility Amendment

4

 

Section 4.13.

Proceedings and Documents

4

SECTION 5.

Representations and Warranties of the Company

4

 

Section 5.1.

Organization; Power and Authority

5

 

Section 5.2.

Authorization, Etc

5

 

Section 5.3.

Disclosure

5

 

Section 5.4.

Organization and Ownership of Shares of Subsidiaries;
Affiliates                                          
                                          
                                             5

 

Section 5.5.

Financial Statements

6

 

Section 5.6.

Compliance with Laws, Other Instruments, Etc

6

 

 

-i-

 

 

 



 

--------------------------------------------------------------------------------

 

Section 5.7.

Governmental Authorizations, Etc

6

 

Section 5.8.

Litigation; Observance of Agreements, Statutes and
Orders                                          7

 

Section 5.9.

Taxes

7

 

Section 5.10.

Title to Property; Leases

7

 

Section 5.11.

Licenses, Permits, Etc

8

 

Section 5.12.

Compliance with ERISA

8

 

Section 5.13.

Private Offering by the Company

9

 

Section 5.14.

Use of Proceeds; Margin Regulations

9

 

Section 5.15.

Existing Debt; Future Liens

9

 

Section 5.16.

Existing Investments

10

 

Section 5.17.

Foreign Assets Control Regulations, Etc

10

 

Section 5.18.

Status under Certain Statutes

10

 

Section 5.19.

Environmental Matters

10

 

Section 5.20.

Notes Rank Pari Passu

10

 

Section 5.21.

Perfection of Security Interest

11

SECTION 6.

Representations of the Purchasers

11

 

Section 6.1.

Purchase for Investment

11

 

Section 6.2.

Source of Funds

11

SECTION 7.

Information as to Company

12

 

Section 7.1.

Financial and Business Information

12

 

Section 7.2.

Officer’s Certificate

15

 

Section 7.3.

Inspection

16

SECTION 8.

Prepayment of the Notes

16

 

Section 8.1.

Maturity

16

 

Section 8.2.

Optional Prepayments with Make-Whole Amount

17

 

Section 8.3.

Allocation of Partial Prepayments

17

 

Section 8.4.

Maturity; Surrender, Etc

17

 

Section 8.5.

Purchase of Notes

17

 

Section 8.6.

Make-Whole Amount

18

 

Section 8.7.

Offer to Prepay Notes in the Event of a Change in Control

19

 

Section 8.8.

Additional Required Offers to Prepay

21

SECTION 9.

Affirmative Covenants

23

 

Section 9.1.

Compliance with Law

23

 

 

-ii-

 

 

 



 

--------------------------------------------------------------------------------

 

Section 9.2.

Insurance

23

 

Section 9.3.

Maintenance of Properties

23

 

Section 9.4.

Payment of Taxes and Claims

23

 

Section 9.5.

Corporate Existence, Etc

24

 

Section 9.6.

Guaranty Agreement

24

 

Section 9.7.

Additional Subsidiaries

25

 

Section 9.8.

Pledged Assets

25

SECTION 10.

Negative Covenants

26

 

Section 10.1.

Fixed Charges Coverage Ratio

26

 

Section 10.2.

Adjusted Total Debt to Consolidated EBITDAR Ratio

26

 

Section 10.3.

Consolidated Net Worth

27

 

Section 10.4.

Debt

27

 

Section 10.5.

Liens

28

 

Section 10.6.

Merger, Consolidation, Etc

30

 

Section 10.7.

Sale of Assets, Etc

31

 

Section 10.8.

Nature of Business

31

 

Section 10.9.

Transactions with Affiliates

31

 

Section 10.10.

Redesignation of Restricted and Unrestricted Subsidiaries

32

 

Section 10.11.

Limitation on Capital Expenditures

32

 

Section 10.12.

Investments, Loans, Etc

32

 

Section 10.13.

Restricted Payments

34

 

Section 10.14.

Prepayment of Other Debt, Etc

35

 

Section 10.15.

Hedging Agreements

35

SECTION 11.

Events of Default

35

SECTION 12.

Remedies on Default, Etc

38

 

Section 12.1.

Acceleration

38

 

Section 12.2.

Other Remedies

38

 

Section 12.3.

Rescission

39

 

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc

39

SECTION 13.

Registration; Exchange; Substitution of Notes

39

 

Section 13.1.

Registration of Notes

39

 

Section 13.2.

Transfer and Exchange of Notes

39

 

Section 13.3.

Replacement of Notes

40

 

 

-iii-

 

 

 



 

--------------------------------------------------------------------------------

SECTION 14.

Payments on Notes

40

 

Section 14.1.

Place of Payment

40

 

Section 14.2.

Home Office Payment

40

SECTION 15.

Expenses, Etc

41

 

Section 15.1.

Transaction Expenses

41

 

Section 15.2.

Survival

41

SECTION 16.

Survival of Representations and Warranties; Entire Agreement

41

SECTION 17.

Amendment and Waiver

42

 

Section 17.1.

Requirements

42

 

Section 17.2.

Solicitation of Holders of Notes

42

 

Section 17.3.

Binding Effect, Etc

43

 

Section 17.4.

Notes Held by Company, Etc

43

SECTION 18.

Notices

43

SECTION 19.

Reproduction of Documents

43

SECTION 20.

Confidential Information

44

SECTION 21.

[Intentionally Omitted]

45

SECTION 22.

Miscellaneous

45

 

Section 22.1.

Successors and Assigns

45

 

Section 22.2.

Submission to Jurisdiction

45

 

Section 22.3.

Appointment of Agent

45

 

Section 22.4.

Payments Due on Non-Business Days

46

 

Section 22.5.

Severability

46

 

Section 22.6.

Construction

46

 

Section 22.7.

Counterparts

46

 

Section 22.8.

Governing Law

46

 

 

-iv-

 

 

 



 

--------------------------------------------------------------------------------

ATTACHMENTS TO NOTE PURCHASE AGREEMENT:

SCHEDULE A

—

Information Relating to Purchasers

SCHEDULE B

—

Defined Terms

SCHEDULE 4.11

—

Prepayments on Effective Date

SCHEDULE 5.3

—

Disclosure Materials

SCHEDULE 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

—

Financial Statements

SCHEDULE 5.11

—

Patents, Etc.

SCHEDULE 5.14

—

Use of Proceeds

SCHEDULE 5.15

—

Existing Debt; Future Liens

SCHEDULE 5.16

—

Existing Investments

SCHEDULE 10.4

—

Existing Debt

SCHEDULE 10.5

—

Existing Liens

EXHIBIT 1(a)

—

Form of 8.19% Amended and Restated Senior Secured Note,

 

Series A, due April 1, 2010

EXHIBIT 1(b)

—

Form of 8.92% Amended and Restated Senior Secured Note,

 

Series B, due April 1, 2013

EXHIBIT 2

—

Form of Guaranty Agreement

EXHIBIT 3

—

Form of Pledge Agreement

EXHIBIT 4

—

Form of Intercreditor Agreement

EXHIBIT 4.5

—

Form of Opinion of Special Counsel for the Company and the Guarantors

 

 

-v-

 

 

 



 

--------------------------------------------------------------------------------

RUBY TUESDAY, INC.

150 WEST CHURCH AVENUE

MARYVILLE, TENNESSEE 37801

 

8.19% Amended and Restated Senior Secured Notes, Series A, due April 1, 2010

8.92% Amended and Restated Senior Secured Notes, Series B, due April 1, 2013

Dated as of May 21, 2008

 

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

Reference is hereby made to that certain Note Purchase Agreement dated as of
April 1, 2003 (the “Original Note Purchase Agreement”) between Ruby Tuesday,
Inc., a Georgia corporation (the “Company”), and each of the institutional
investors named in Schedule A attached thereto, under and pursuant to which the
Company issued (a) $85,000,000 original aggregate principal amount of its 4.69%
Senior Notes, Series A, due April 1, 2010 (the “Original Series A Notes”) and
(b) $65,000,000 original aggregate principal amount of its 5.42% Senior Notes,
Series B, due April 1, 2013 (the “Original Series B Notes”). The Original
Series A Notes and the Original Series B Notes are collectively referred to
herein as the “Original Notes.” Certain capitalized terms used in this Agreement
are defined in Schedule B; references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

The Company agrees with the holders of Notes listed in the attached Schedule A
(the “Purchasers”) as follows:

SECTION 1.

AMENDMENT AND RESTATEMENT.

Section 1.1.     Amendment and Restatement. The Company now desires to amend and
restate (a) the Original Note Purchase Agreement to be in the form of this
Agreement and (b)(i) the Original Series A Notes to be the $85,000,000 aggregate
principal amount of its 8.19% Senior Notes, Series A, due April 1, 2010 (the
“Series A Notes”) and (ii) the Original Series B Notes to be the $65,000,000
aggregate principal amount of its 8.92% Senior Notes, Series B, due April 1,
2013 (the “Series B Notes”). The Series A Notes and the Series B Notes are
collectively referred to herein as the “Notes,” such term to include any such
notes issued in substitution therefor pursuant to Section 13 of this Agreement.
The Series A Notes and the Series B Notes shall be substantially in the form set
out in Exhibit 1(a) and Exhibit 1(b), respectively, with such changes therefrom,
if any, as may be approved by the Purchasers and the Company.

Section 1.2.     Agreement of Purchasers. In consideration of the premises and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Purchasers have agreed to the amendment and restatement
described in this Section 1. Accordingly, subject to the terms and conditions
hereof and on the basis of the representations

 

--------------------------------------------------------------------------------

and warranties herein contained or incorporated herein by reference, the parties
hereto hereby agree that, from and after the fulfillment of the conditions set
forth in Section 4, the Original Note Purchase Agreement shall be deemed to be
amended and restated in the form of this Agreement.

SECTION 2.

GUARANTY AGREEMENT; SECURITY FOR NOTES.

Section 2.1.     Guaranty Agreement. The obligations of the Company hereunder,
under the Collateral Documents and under the Notes are absolutely,
unconditionally and irrevocably guaranteed by each Guarantor and each other
Subsidiary from time to time required to guaranty the Notes pursuant to Section
9.6 pursuant to that certain Amended and Restated Subsidiary Guaranty Agreement
dated as of May 21, 2008 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Guaranty Agreement”) substantially in
the form of Exhibit 2.

Section 2.2.     Security for the Notes. To secure the full and complete payment
and performance of the obligations of the Company hereunder, the Company will
enter into the Collateral Documents.

Section 2.3.     Tax Classification of Notes. The Company will treat the Notes
as indebtedness of the Company for all income tax purposes.

SECTION 3.

CLOSING.

The closing of the amendment and restatement contemplated by Section 1 shall
occur at the offices of Schiff Hardin LLP, 6600 Sears Tower, Chicago, Illinois
60606, at 10:00 a.m., Chicago, Illinois time, on May 21, 2008 (the “Effective
Date”) or on such other Business Day thereafter as may be agreed upon by the
Company and the Purchasers.

SECTION 4.

CONDITIONS PRECEDENT.

This Agreement and the amendment and restatement of the Original Note Purchase
Agreement provided for herein shall only become effective at such time as all of
the following conditions precedent shall have been satisfied:

 

Section 4.1.

Representations and Warranties.

(a)       The representations and warranties of the Company in this Agreement
and in the Pledge Agreement shall be correct when made and on the Effective
Date.

(b)       The representations and warranties of each Guarantor in the Guaranty
Agreement shall be correct when made and on the Effective Date.

Section 4.2.     Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or on the Effective Date, and no
Default or Event of Default shall have occurred and be continuing.

 

-2-

 



 

--------------------------------------------------------------------------------

 

Section 4.3.

Certificates.

 

(a)

Officer’s Certificate.

(1)       The Company shall have delivered to the Purchasers an Officer’s
Certificate, dated the Effective Date, certifying that the conditions specified
in Sections 4.1(a) and 4.2 have been fulfilled.

(2)       Each Guarantor shall have delivered to the Purchasers an Officer’s
Certificate, dated the Effective Date, certifying that the conditions specified
in Section 4.1(b) have been fulfilled.

 

(b)

Secretary’s Certificate.

(1)       The Company shall have delivered to the Purchasers a certificate
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes,
the Pledge Agreement and this Agreement.

(2)       Each Guarantor shall have delivered to the Purchasers a certificate
certifying as to the resolutions attached thereto and other corporate or similar
proceedings relating to the authorization, execution and delivery of the
Guaranty Agreement.

Section 4.4.     Guaranty Agreement; Pledge Agreement; Intercreditor Agreement.

(a)       The Guaranty Agreement shall have been duly authorized, executed and
delivered by each Guarantor and shall be in full force and effect and the
Purchasers shall have received a duly executed copy thereof.

(b)       The Pledge Agreement shall have been duly authorized, executed and
delivered by the Company and shall be in full force and effect and the
Purchasers shall have received a duly executed copy thereof. The Collateral
Agent shall have received all certificates evidencing any certificated equity
interests pledged to the Collateral Agent pursuant to the Pledge Agreement
together with duly executed stock powers attached thereto. Each Purchaser shall
have received UCC financing statements for the Company and each Guarantor for
each appropriate jurisdiction as is necessary, in the Required Holders’
reasonable judgment, to perfect the Collateral Agent’s security interest in the
Pledged Collateral (as defined in the Pledge Agreement).

(c)       The Intercreditor Agreement shall have been duly authorized, executed
and delivered by each Person party thereto and shall be in full force and effect
and the Purchasers shall have received a duly executed copy thereof.

Section 4.5.     Opinion of Counsel. The Purchasers shall have received an
opinion in form and substance satisfactory to the Required Holders, dated the
Effective Date from Hunton & Williams LLP, special counsel for the Company and
the Guarantors, covering the matters set forth in Exhibit 4.5 and covering such
other matters incident to the transactions contemplated

 

-3-

 



 

--------------------------------------------------------------------------------

hereby as the Required Holders or special counsel to the Purchasers may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to each Purchaser).

Section 4.6.     Amendment Fee. The Company shall have paid each Purchaser an
amendment fee equal to 0.25% of the aggregate principal amount of Notes held by
such Purchaser as set forth on Schedule A hereto.

Section 4.7.     Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the
Effective Date the reasonable fees, charges and disbursements of Schiff Hardin
LLP, special counsel to the Purchasers, to the extent reflected in a statement
of such counsel rendered to the Company at least one Business Day prior to the
Effective Date.

Section 4.8.     Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.9.     Notes. The Company will deliver to each Purchaser the Notes of
each series to be delivered to such Purchaser as set forth on Schedule A
attached hereto dated the Effective Date and registered in such Purchaser’s name
(or in the name of its nominee).

Section 4.10.   Accrued Interest on Original Notes. The Company shall have paid
all accrued and unpaid interest on the Original Notes to and including the
Effective Date to each holder of Notes.

Section 4.11.   Effective Date Prepayments. The Company shall have prepaid the
Original Notes held by the Purchasers set forth in Schedule 4.11 in the amounts
set forth each such Purchaser’s name in such Schedule.

Section 4.12.   Bank Amendment; Franchise Facility Amendment. Each Purchaser
shall have received a certified copy of (a) the fully executed amendment
agreement to the Bank Credit Agreement of even date herewith and (b) the fully
executed amendment agreement to the Franchise Facility Credit Agreement of even
date herewith, each in form and substance satisfactory to the Required
Holder(s).

Section 4.13.   Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
the Required Holder(s) and special counsel to the Purchasers, and such Purchaser
and special counsel to the Purchasers shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
special counsel to the Purchasers may reasonably request.

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

 

-4-

 



 

--------------------------------------------------------------------------------

Section 5.1.     Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Notes and the
other Note Documents and to perform the provisions hereof and thereof.

Section 5.2.     Authorization, Etc. This Agreement, the Notes and the other
Note Documents have been duly authorized by all necessary corporate action on
the part of the Company, and this Agreement and the other Note Documents
constitute, and upon execution and delivery thereof each Note will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3.     Disclosure. This Agreement, the other Note Documents, the
documents, certificates or other writings identified in Schedule 5.3 and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as expressly described in
Schedule 5.3, or in one of the documents, certificates or other writings
identified therein, or in the financial statements listed in Schedule 5.5, since
June 5, 2007, there has been no change in the financial condition, operations,
business or properties of the Company or any Subsidiary except changes that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other documents, certificates and other writings
delivered to the Purchasers by or on behalf of the Company specifically for use
in connection with the transactions contemplated hereby.

Section 5.4.     Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (1) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, and if
such Subsidiary is, on the Effective Date, a Restricted Subsidiary and/or
Significant Subsidiary, (2) of the Company’s Affiliates known to it, other than
Subsidiaries and (3) of the Company’s directors and senior officers.

(b)       All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by

 

-5-

 



 

--------------------------------------------------------------------------------

the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c)       Each Restricted Subsidiary identified in Schedule 5.4 is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Restricted Subsidiary has the corporate or
other power and authority to own or hold under lease the properties it purports
to own or hold under lease and to transact the business it transacts and
proposes to transact.

(d)       No Restricted Subsidiary is a party to, or otherwise subject to any
legal restriction or any agreement (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law
statutes) restricting the ability of such Restricted Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Restricted Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Restricted Subsidiary.

Section 5.5.     Financial Statements. The Company has delivered to each
Purchaser copies of the consolidated financial statements of the Company and its
Subsidiaries listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

Section 5.6.     Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and the
other Note Documents will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

Section 5.7.     Governmental Authorizations, Etc. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 6.1, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is

 

-6-

 



 

--------------------------------------------------------------------------------

required in connection with the execution, delivery or performance by the
Company of this Agreement, the Notes or the other Note Documents.

Section 5.8.     Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Restricted
Subsidiary or any property of the Company or any Restricted Subsidiary in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b)       Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.9.     Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
No Senior Financial Officer of the Company knows of any basis for any other tax
or assessment that could reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate in accordance with GAAP. The Federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
June 6, 2006.

Section 5.10.   Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Restricted Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement other than those properties as to which the failure
to have good and sufficient title could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All leases to which
the Company or any of Restricted Subsidiary is a party to are valid and
subsisting and are in full force and effect in all material respects, other than
those leases as to which the failure to be valid, subsisting or in full force
and effect in all material respects could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-7-

 



 

--------------------------------------------------------------------------------

 

Section 5.11.

Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a)       the Company and its Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks, trade names and domain names or rights thereto necessary for
the performance of their business, taken as a whole, without known conflict with
the rights of others, except where the failure to so own or possess such rights
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

(b)       to the best knowledge of the Company, no product of the Company
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name, domain name or other
right owned by any other Person; and

(c)       to the best knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Restricted Subsidiaries with
respect to any patent, copyright, service mark, trademark, trade name, domain
name or other right owned or used by the Company or any of its Restricted
Subsidiaries, except for such violations that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.12.   Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not result, individually or in the aggregate, in a Material
Adverse Effect.

(b)       The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $10,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.

(c)       The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (or, to the knowledge of the Company, are not subject to contingent
withdrawal liabilities) under Section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that, individually or in the aggregate, would result in a
Material Adverse Effect.

 

-8-

 



 

--------------------------------------------------------------------------------

(d)       The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its ERISA Affiliates could not reasonably be
expected to result in a Material Adverse Effect.

(e)       The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

Section 5.13.   Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes, the Guaranty Agreement or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 50 other Institutional Investors of
the type described in clause (c) of the definition thereof, each of which has
been offered the Notes and the Guaranty Agreement at a private sale for
investment. Assuming the accuracy of the representations and warranties of the
Purchasers set forth in Section 6.1, neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes or the delivery of the Guaranty Agreement to the
registration requirements of Section 5 of the Securities Act.

Section 5.14.   Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in Schedule 5.14. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 10% of the value of the consolidated total assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 10% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.   Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Restricted Subsidiaries as of May 1, 2008, since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its Restricted
Subsidiaries. Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of the Company or such Restricted Subsidiary and no
event or condition exists with respect to any Debt of the Company or any
Restricted Subsidiary that would permit

 

-9-

 



 

--------------------------------------------------------------------------------

(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

(b)       Except as disclosed in Schedule 5.15, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien arising after the
Effective Date not permitted by Section 10.5.

Section 5.16.   Existing Investments. Schedule 5.16 sets forth a complete list
of all outstanding Investments of the Company and its Restricted Subsidiaries as
of May 1, 2008, since which date there has been no Material change in the
aggregate amount of such Investments.

Section 5.17.   Foreign Assets Control Regulations, Etc. Neither the sale of the
Notes by the Company hereunder nor its use of the proceeds thereof will violate
the Anti-Terrorism Order, the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

Section 5.18.   Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is subject to regulation under the Investment Company Act
of 1940, as amended, the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

Section 5.19.   Environmental Matters. Neither the Company nor any Restricted
Subsidiary has received any notice of any Environmental Liability, and no
proceeding has been instituted raising any Environmental Liability against the
Company or any of its Restricted Subsidiaries, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect. Except
as otherwise disclosed to the Purchasers in writing:

(a)       neither the Company nor any Restricted Subsidiary has knowledge of any
basis or facts which would give rise to any Environmental Liability, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect;

(b)       neither the Company nor any of its Restricted Subsidiaries has failed
to comply with any Environmental Law, including any requirement to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c)       neither the Company or any of its Restricted Subsidiaries has become
subject to any Environmental Liability except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.20.   Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
obligations under the Bank Credit Agreement.

 

-10-

 



 

--------------------------------------------------------------------------------

Section 5.21.   Perfection of Security Interest. The Pledge Agreement creates in
favor of the Collateral Agent (for the benefit of the holders of Senior Secured
Obligations) a valid security interest in, and Lien on, the Pledged Collateral,
which security interests and Liens are currently perfected security interests
and Liens, prior to all other Liens.

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.     Purchase for Investment. Each Purchaser represents that it is
(i) an “accredited investor” as defined in Rule 501(a) of Regulation D of the
Securities Act and (ii) purchasing the Notes and Guaranty Agreement for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof provided that the disposition of such Purchaser’s or their property
shall at all times be within its or their control. Each Purchaser understands
that neither the Notes nor the Guaranty Agreement have been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes or
the Guaranty Agreement.

Section 6.2.     Source of Funds. Each Purchaser represents that at the time of
its purchase of Notes presently held by it at least one of the following
statements was an accurate representation as to each source of funds (a
“Source”) used by such Purchaser to pay the purchase price of the Notes
purchased by such Purchaser:

(a)       the Source is an “insurance company general account” within the
meaning of, and in compliance with, Department of Labor Prohibited Transaction
Exemption (“PTE”) 95-60 (issued July 12, 1995) and there is no employee benefit
plan, treating as a single plan, all plans maintained by the same employer or
employee organization, with respect to which the amount of the general account
reserves and liabilities for all contracts held by or on behalf of such plan,
exceeds 10% of the total reserves and liabilities of such general account
(exclusive of separate account liabilities) plus surplus, as set forth in the
National Association of Insurance Commissioners’ Annual Statement filed with
such Purchaser’s state of domicile; or

(b)       the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990) or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Company in writing
pursuant to this paragraph (b), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(c)       the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same

 

-11-

 



 

--------------------------------------------------------------------------------

employer or by an affiliate (within the meaning of Section V(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, exceed 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a Person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company and (1) the identity of such QPAM and (2) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this paragraph (c); or

 

(d)

the Source is a governmental plan; or

(e)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this paragraph
(e); or

(f)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

SECTION 7.

INFORMATION AS TO COMPANY.

Section 7.1.     Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:

(a)       Quarterly Statements — within 45 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:

(1)       an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

(2)       unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q

 

-12-

 



 

--------------------------------------------------------------------------------

prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 7.1(a);

(b)       Annual Statements — within 90 days after the end of each fiscal year
of the Company, duplicate copies of:

(1)       an audited consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and

(2)       audited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery (i) within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission and
(ii) within 120 days after the end of such fiscal year of the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act, shall be deemed to satisfy the requirements of this
Section 7.1(b);

(c)       Consolidating Statements relating to Required Consolidation —
commencing with the Company’s first fiscal quarter for which the Company is
required, and continuing for so long as the Company is required, pursuant to
FASB Interpretation 46(R) (“FIN 46”) or any other authoritative accounting
guidance (collectively, “Authoritative Guidance”), to consolidate its Franchise
Partners or any other less than 100% owned entity not previously required, under
GAAP as in effect on December 31, 2002, to be so consolidated (collectively, the
“Consolidated Entities”), each set of financial statements delivered pursuant to
paragraphs (a) and (b) above shall be accompanied by unaudited financial
statements of the character and for the dates and periods as in said paragraphs
(a) and (b) covering each of the following:

(i)        the Company and its Subsidiaries on a consolidated basis, before
giving effect to any consolidation of the Consolidated Entities;

 

(ii)

the Consolidated Entities on a consolidated basis; and

(iii)      consolidating statements reflecting eliminations or adjustments
required in order to reconcile the consolidated statements referred to in
subclauses

 

-13-

 



 

--------------------------------------------------------------------------------

(i) and (ii) above with the consolidated financial statements of the Company and
its Subsidiaries delivered pursuant to paragraphs (a) and (b) above,

setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to Authoritative Guidance, with the Company’s
fiscal quarter that is four fiscal quarters following such consolidation) in
comparative form the figures for the corresponding periods in the previous
fiscal year.

(d)       Unrestricted Subsidiaries — at such time as either (1) the aggregate
amount of the total assets of all Unrestricted Subsidiaries exceeds an amount
equal to 20% of the consolidated total assets of the Company and its
Subsidiaries determined in accordance with GAAP or (2) one or more Unrestricted
Subsidiaries account for more than 20% of the consolidated revenues of the
Company and its Subsidiaries determined in accordance with GAAP, within the
respective periods provided in paragraphs (a) and (b) above, then each set of
financial statements delivered pursuant to paragraphs (a) and (b) above shall be
accompanied by unaudited financial statements of the character and for the dates
and periods as in said paragraphs (a) and (b) covering the Unrestricted
Subsidiaries on a consolidated basis together with unaudited consolidating
statements reflecting eliminations or adjustments required in order to reconcile
such financial statements to the corresponding consolidated financial statements
of the Company and its Subsidiaries delivered pursuant to paragraphs (a) and (b)
above;

(e)       SEC and Other Reports — promptly upon their becoming available, one
copy of (1) each financial statement, report, notice or proxy statement sent by
the Company or any Restricted Subsidiary to public securities holders generally
and (2) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Restricted Subsidiary with
the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Restricted Subsidiary
to the public concerning developments that are Material;

(f)        Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware (1) of the
existence of any Default or Event of Default, (2) that any Person has given any
written notice or taken any affirmative action with respect to a claimed default
hereunder or (3) that any Person has given any written notice or taken any
affirmative action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(g)       ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

 

-14-

 



 

--------------------------------------------------------------------------------

(1)       with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
Effective Date; or

(2)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3)       any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(h)       Notices from Governmental Authority — promptly, and in any event
within 30 days after a Responsible Officer becoming aware thereof, written
notice of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of the Company, affecting
the Company or any Subsidiary which, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect; and

(i)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

Section 7.2.     Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:

(a)       Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 through Section 10.7 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence and, in the case of
Section 10.7, (1) the then current amount of Debt permitted to be outstanding
under each revolving credit facility that, pursuant to clause (ii)(B) of the
second

 

-15-

 



 

--------------------------------------------------------------------------------

paragraph of Section 10.7, has been paid or prepaid during the immediately
preceding period of 365 days and (2) the then current amount of Debt outstanding
under such revolving credit facility); and

(b)       Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3.     Inspection. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:

(a)       No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Restricted Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b)       Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Restricted Subsidiaries), all at
such times and as often as may be requested.

SECTION 8.

PREPAYMENT OF THE NOTES.

 

Section 8.1.

Maturity.

(a)       The Company will pay the entire outstanding principal amount of the
Series A Notes on April 1, 2010.

(b)       The Company will pay the entire outstanding principal amount of the
Series B Notes on April 1, 2013.

 

-16-

 



 

--------------------------------------------------------------------------------

Section 8.2.     Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than $1,000,000 of
the aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount, if any, determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

Section 8.3.     Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4.     Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the Make-Whole Amount, if any. From and after such date, unless the Company
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount, if any, as aforesaid, interest on such
principal amount shall cease to accrue. Any Note paid or prepaid in full shall
be surrendered to the Company and cancelled and shall not be reissued, and no
Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5.     Purchase of Notes. The Company will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least fifteen
(15) Business Days. If the holders of more than 50% of the principal amount of
the Notes then outstanding accept such offer, the Company shall promptly notify
the remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least ten (10) Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant

 

-17-

 



 

--------------------------------------------------------------------------------

to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.6.     Make-Whole Amount. The term “Make-Whole Amount” shall mean,
with respect to any Note of a series, an amount equal to the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note over the amount of such Called Principal, provided
that the Make-Whole Amount may in no event be less than zero. For the purposes
of determining the Make-Whole Amount, the following terms have the following
meanings:

“Called Principal” shall mean, with respect to any Note of a series, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note
of a series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (a) the yields reported, as of
10:00 a.m. (New York, New York time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” on the Bloomberg Financial Services Screen (or such other display
as may replace Page PX1 on the Bloomberg Financial Services Screen) for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (b) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by
(1) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (2) interpolating linearly
between (i) the actively traded U.S. Treasury security with the maturity closest
to and greater than the Remaining Average Life and (ii) the actively traded U.S.
Treasury security with the maturity closest to and less than the Remaining
Average Life.

“Remaining Average Life” shall mean, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (1) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal

 

-18-

 



 

--------------------------------------------------------------------------------

by (2) the number of years (calculated to the nearest one-twelfth year) that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note of a series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or 12.1;
provided, further, that in connection with any optional prepayment of the Notes
pursuant to Section 8.2, “Remaining Scheduled Payments” shall be calculated
using an interest rate of 4.69% for the Series A Notes and 5.42% for the Series
B Notes.

“Settlement Date” shall mean, with respect to the Called Principal of any Note
of a series, the date on which such Called Principal is to be prepaid pursuant
to Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

Section 8.7.

Offer to Prepay Notes in the Event of a Change in Control.

(a)       Notice of Change in Control or Control Event. The Company will, within
10 days after any Responsible Officer has knowledge of the occurrence of any
Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.7(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.7(c) and shall be accompanied by the certificate
described in Section 8.7(g).

(b)       Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (1) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.7.

(c)       Offer to Prepay Notes. The offer to prepay Notes contemplated by
Sections 8.7(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.7, all, but not less than all, Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the “Proposed Prepayment Date”). If
such Proposed Prepayment Date is in connection with an offer contemplated by
Section 8.7(a), such date shall be not less than 30 days and not more than 60
days after the date of such offer (if the Proposed Prepayment Date shall not

 

-19-

 



 

--------------------------------------------------------------------------------

be specified in such offer, the Proposed Prepayment Date shall be the 30th day
after the date of such offer).

(d)       Rejection; Acceptance. A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least five days prior
to the Proposed Prepayment Date. A failure by a holder of Notes to so respond to
an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute an acceptance of such offer by such holder.

(e)       Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Proposed
Prepayment Date, except as provided by Section 8.7(f).

(f)        Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Proposed Prepayment
Date in respect thereof, the prepayment shall be deferred until, and shall be
made on the date on which, such Change in Control occurs. The Company shall keep
each holder of Notes reasonably and timely informed of (1) any such deferral of
the date of prepayment, (2) the date on which such Change in Control and the
prepayment are expected to occur and (3) any determination by the Company that
efforts to effect such Change in Control have ceased or been abandoned (in which
case the offers and acceptances made pursuant to this Section 8.7 in respect of
such Change in Control automatically shall be deemed rescinded without penalty
or other liability).

(g)       Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (1) the Proposed
Prepayment Date, (2) that such offer is made pursuant to this Section 8.7 and
that the failure by a holder to respond to such offer by the deadline
established in Section 8.7(d) shall result in such offer to such holder being
deemed accepted, (3) the principal amount of each Note offered to be prepaid,
(4) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (5) that the conditions of this Section 8.7
have been fulfilled and (6) in reasonable detail, the nature and date of the
Change in Control.

(h)       “Change in Control” shall mean the occurrence of one or more of the
following events: (1) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Company to any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder in effect on the date hereof);
(2) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof) of 30%

 

-20-

 



 

--------------------------------------------------------------------------------

or more of the outstanding shares of the voting stock of the Company; (3)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the
current board of directors nor (ii) appointed by directors so nominated; (4) the
occurrence of a “Change in Control” under and as defined in the Bank Credit
Agreement or (5) the occurrence of a “Change in Control” under and as defined in
the Franchise Partner Master Facility.

(i)        “Control Event” shall mean (1) the execution by the Company or any of
its Subsidiaries or Affiliates of any agreement or letter of intent with respect
to any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change in Control, (2) the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control or (3) the
making of any written offer by any person (as such term is used in Section 13(d)
and Section 14(d)(2) of the Exchange Act as in effect on the date hereof) or
related persons constituting a group (as such term is used in Section 13(d)-5
under the Exchange Act as in effect on the date hereof) to the holders of the
common stock of the Company or of any of its Affiliates, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.

 

Section 8.8.

Additional Required Offers to Prepay.

 

(a)

Scheduled Offers to Prepay.

(1)       No later than July 19, 2008, the Company will offer to prepay
$1,384,598 aggregate principal amount of the Notes on August 19, 2008.

(2)       No later than October 17, 2008, the Company will offer to prepay
$1,384,598 aggregate principal amount of the Notes on November 17, 2008.

(b)       Quarterly Offers to Prepay. No later than 30 days prior to the end of
each fiscal quarter of the Company, the Company will offer to prepay $2,000,000
aggregate principal amount (or such lesser amount as is then outstanding) of the
Notes.

(c)       Offers to Prepay with Excess Cash Flow. Beginning with the fiscal year
ended June 3, 2008, (1) within the earlier of the date that is 90 days after the
end of each fiscal year of the Company and the date that is two days after the
date the information required by Section 7.1(b) is filed with the SEC for such
fiscal year and (2) within the earlier of the date that is 45 days after the end
of the second fiscal quarter of each fiscal year of the Company and the date
that is two days after the date such information required by Section 7.1(a) is
filed with the SEC for such fiscal quarter, the Company shall offer to prepay
the Notes in an amount equal to the Excess Cash Flow Amount for the six month
period ending as of the end of such fiscal year or such second fiscal quarter.

(d)       Offers to Prepay in Connection with Commitment Reductions. If the
Aggregate Revolving Commitments (as defined in the Bank Credit Agreement) or the
Aggregate Revolving Committed Amounts (as defined in the Bank Credit Agreement)
are reduced under the Bank Credit Agreement (other than in connection with (1) a

 

-21-

 



 

--------------------------------------------------------------------------------

prepayment of the Notes contemplated by clauses (a), (b) or (c) above or (2) a
refinancing or replacement of the Bank Credit Agreement; provided, that the
aggregate commitments under the refinancing or replacement credit agreement are
at least equal to the aggregate commitments under the Bank Credit Agreement
immediately prior to such refinancing or replacement), the Company shall
simultaneously therewith offer to prepay the Notes as hereafter provided in an
amount sufficient to provide that the aggregate principal amount of the Notes
and the Aggregate Revolving Commitments or the Aggregate Revolving Committed
Amounts, as applicable, under the Bank Credit Agreement are reduced on a pro
rata basis.

(e)       Notice and Offer. In connection with any required offer to prepay the
Notes referred to in paragraphs (a), (b), (c) or (d) above, the Company shall,
no later than the date specified in the applicable paragraph, give written
notice of such event (an “Offer to Prepay Event”) to each holder of Notes. Such
notice shall contain, and shall constitute, an irrevocable offer to prepay the
Notes in the aggregate amount required pursuant to the applicable paragraph on
the date specified in such notice (the “Offered Prepayment Date”) which date
shall be 30 days after such notice.

(f)        Acceptance and Payment. A holder of Notes may accept or reject an
offer to prepay pursuant to this Section 8.8 by causing a notice of such
acceptance or rejection to be delivered to the Company at least five days prior
to the Offered Prepayment Date. A failure by a holder of the Notes to respond to
an offer to prepay made pursuant to this Section 8.8 shall be deemed to
constitute a rejection of such offer by such holder; provided, that any holder
of a Note may, by written notice to the Company, elect to have such holder’s
failure to respond to any offer to prepay be deemed to be an acceptance of such
offer by such holder until such notice is rescinded by such holder in writing.
If so accepted, such offered prepayment in respect of the Ratable Portion of the
Notes of each holder that has accepted such offer shall be due and payable on
the Offered Prepayment Date. Such offered prepayment shall be made at 100% of
the aggregate Ratable Portion of the Notes of each holder that has accepted such
offer, together with interest on that portion of the Notes then being prepaid
accrued to the Offered Prepayment Date but, in any case, without any Make-Whole
Amount. In the event no holder of Notes accepts an offered prepayment of the
Notes pursuant to this Section 8.8, the Company shall be permitted to retain
such proceeds for use in the operations of the business of the Company and its
Subsidiaries.

(g)       Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(1) the Offered Prepayment Date; (2) that such offer is being made pursuant to
this Section 8.8 and that the failure by a holder to respond to such offer by
the deadline established in Section 8.8(f) shall result in such offer to such
holder being deemed rejected (unless otherwise elected in a written notice
previously delivered to the Company); (3) the principal amount of Notes being
offered to be prepaid; (4) that the conditions of this Section 8.8 have been
satisfied and (5) in reasonable detail, a description of the nature of the event
giving rise to such offer of prepayment.

 

-22-

 



 

--------------------------------------------------------------------------------

SECTION 9.

AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1.     Compliance with Law. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.     Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated, except for any non-maintenance that could not
reasonably be expected to have a Material Adverse Effect.

Section 9.3.     Maintenance of Properties. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section 9.3 shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if, in
the good faith judgment of the Company, such discontinuance is desirable in the
conduct of its business and such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.4.     Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and by appropriate proceedings and (b)(i) the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes and
assessments in the aggregate (other than taxes, assessments or claims the
Company or a Subsidiary is contesting in accordance with provisions set forth in
clause (a) above and for which reserves have been

 

-23-

 



 

--------------------------------------------------------------------------------

established in accordance with clause (b)(i) above) could not reasonably be
expected to have a Material Adverse Effect.

Section 9.5.     Corporate Existence, Etc. The Company will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Sections 10.6 and 10.7, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Restricted Subsidiaries
(unless merged into the Company or another Restricted Subsidiary) and all rights
and franchises of the Company and its Restricted Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6.     Guaranty Agreement. (a)(1) Concurrently with any Subsidiary
becoming obligated as a co-obligor or guarantor in respect of any obligations
existing under the Bank Credit Agreement, the Company shall cause such
Subsidiary to execute and deliver a supplement to the Guaranty Agreement (a
“Supplement”) in the form of Exhibit A to the Guaranty Agreement.

(2)       Concurrently with the delivery by any Subsidiary of a Supplement
pursuant to Section 9.6(a)(1), the Company shall cause such Subsidiary to
deliver to each holder of Notes (i) such documents and evidence with respect to
such Subsidiary as any holder may reasonably request in order to establish the
existence and good standing of such Subsidiary and evidence that the Board of
Directors of such Subsidiary has adopted resolutions authorizing the execution
and delivery of such Supplement, (ii) evidence of compliance with such
Subsidiary’s outstanding Debt instruments in the form of (A) a compliance
certificate from such Subsidiary to the effect that such Subsidiary is in
compliance with all terms and conditions of its outstanding Debt instruments,
(B) consents or approvals of the holder or holders of any evidence of Debt or
Security, and/or (C) amendments of agreements pursuant to which any evidence of
Debt or Security may have been issued, all as may be reasonably deemed necessary
by the holders of Notes to permit the execution and delivery of such Supplement
by such Subsidiary, (iii) an opinion of counsel to the effect that (A) such
Subsidiary is a corporation or other business entity, duly organized, validly
existing and in good standing, if applicable, under the laws of its jurisdiction
of organization, has the corporate or other power and the authority to execute
and deliver such Supplement and to perform the Guaranty Agreement, (B) the
execution and delivery of such Supplement and performance of the Guaranty
Agreement has been duly authorized by all necessary action on the part of such
Subsidiary, such Supplement has been duly executed and delivered by such
Subsidiary and the Guaranty Agreement constitutes the legal, valid and binding
contract of such Subsidiary enforceable against such Subsidiary in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law), (C) the execution and delivery of such
Supplement and the performance by such Subsidiary of the Guaranty Agreement do
not conflict with

 

-24-

 



 

--------------------------------------------------------------------------------

or result in any breach of any of the provisions of or constitute a default
under or result in the creation of a Lien upon any of the property of such
Subsidiary pursuant to the provisions of its charter documents or any agreement
or other instrument known to such counsel to which such Subsidiary is a party to
or by which such Subsidiary may be bound and (D) no approval, consent or
withholding of objection on the part of, or filing, registration or
qualification with, any Governmental Authority, Federal or state, is necessary
in connection with the lawful execution and delivery of such Supplement by such
Subsidiary or the performance of the Guaranty Agreement by such Subsidiary,
which opinion may contain such assumptions and qualifications as are reasonably
acceptable to the Required Holders and (iv) all other documents and showings
reasonably requested by the holders of Notes in connection with the execution
and delivery of such Supplement, which documents shall be reasonably
satisfactory in form and substance to such holders and their special counsel,
and each holder of Notes shall have received a copy (executed or certified as
may be appropriate) of all of the foregoing legal documents.

(b)       If at any time, pursuant to the terms and conditions of the Bank
Credit Agreement, any Guarantor is no longer obligated as a co-obligor and/or
guarantor under the Bank Credit Agreement and the Company shall have delivered
to each holder of Notes an Officer’s Certificate certifying that (1) such
Guarantor is not obligated as a co-obligor and/or guarantor under the Bank
Credit Agreement and (2) immediately preceding the release of such Guarantor
from the Guaranty Agreement and after giving effect thereto, no Default or Event
of Default shall have existed or would exist, then, upon receipt by the holders
of Notes of such Officer’s Certificate, such Guarantor shall be discharged from
its obligations under the Guaranty Agreement.

Section 9.7.     Additional Subsidiaries. If any additional Significant
Subsidiary is acquired or formed after the Effective Date or any Subsidiary
becomes a Significant Subsidiary after the Effective Date, the Company will,
within 30 days after such Significant Subsidiary is acquired or formed or such
Subsidiary becomes a Significant Subsidiary, notify the holders of Notes and the
Collateral Agent thereof and will (a) cause such Significant Subsidiary to
deliver simultaneously therewith similar documents applicable to such
Significant Subsidiary required under Section 4 as reasonably requested by the
Required Holders or Collateral Agent including, without limitation, a supplement
to the Pledge Agreement and all certificates evidencing any certificated Equity
Interests required to be pledged pursuant to the Pledge Agreement, together with
duly executed in blank and undated stock powers attached thereto and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)) and (b) become a party to the Intercreditor Agreement
by executing and delivering to the holders of Notes a joinder agreement to the
Intercreditor Agreement, all in form and substance reasonably satisfactory to
the Required Holders.

Section 9.8.     Pledged Assets. The Company will cause (a) 100% of the issued
and outstanding Equity Interests of each Domestic Subsidiary owned by the
Company or any Restricted Subsidiary and (b) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the

 

-25-

 



 

--------------------------------------------------------------------------------

undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2))
in each Foreign Subsidiary directly owned by a the Company or any Restricted
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Collateral Agent, for the benefit of the holders of the Senior
Secured Obligations, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Required
Holders and the Collateral Agent.

SECTION 10.

NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1.   Fixed Charges Coverage Ratio. The Company will not, at any time,
permit the Fixed Charges Coverage Ratio to be less than:

Period

Ratio

From and after May 21, 2008 to and including March 1, 2011

2.25 to 1.00

From and after March 2, 2011 to and including March 1, 2012

2.50 to 1.00

Thereafter

2.75 to 1.00

 

Section 10.2.   Adjusted Total Debt to Consolidated EBITDAR Ratio. The Company
will not, at any time, permit the ratio of Adjusted Total Debt to Consolidated
EBITDAR for the then most recently ended period of four consecutive fiscal
quarters of the Company to be greater than:

Period

Ratio

From and after May 21, 2008 to and including June 3, 2008

4.50 to 1.00

From and after June 4, 2008 to and including September 2, 2008

4.60 to 1.00

From and after September 3, 2008 to and including December 2, 2008

4.50 to 1.00

From and after December 3, 2008 to and including September 1, 2009

4.25 to 1.00

From and after September 2, 2009 to and including March 2, 2010

4.00 to 1.00

 

 

-26-

 



 

--------------------------------------------------------------------------------

 

From and after March 3, 2010 to and including March 1, 2011

3.75 to 1.00

From and after March 2, 2011 to and including March 1, 2012

3.50 to 1.00

Thereafter

3.25 to 1.00

 

Section 10.3.   Consolidated Net Worth. The Company will not, at any time,
permit Consolidated Net Worth to be less than the sum of (a) $300,000,000 and
(b) an aggregate amount equal to 25% of its Consolidated Net Income (but, each
case, only if a positive number) for each completed fiscal year ending after
June 4, 2003.

Section 10.4.   Debt. The Company will not create, incur, assume or suffer to
exist, or permit any Restricted Subsidiary to create, incur, assume or suffer to
exist, any Debt, except:

(a)       Debt under the Notes;

(b)       Debt of the Company and the Guarantors under the Franchise Facility;

(c)       Debt of the Company and the Guarantors under the Bank Credit Agreement
in an aggregate principal amount not to exceed $500,000,000;

(d)       Debt of the Company and its Restricted Subsidiaries existing on the
Effective Date and set forth in Schedule 10.4;

(e)       purchase money Debt (including Capital Lease Obligations or
obligations under Synthetic Leases) incurred by the Company or any of its
Restricted Subsidiaries to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof; provided, that (i) the aggregate principal
amount of all such Debt at any one time outstanding shall not exceed
$20,000,000, (ii) such Debt when incurred shall not exceed the purchase price of
the asset(s) financed; and (iii) no such Debt shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

(f)        secured Debt of the Company and its Restricted Subsidiaries assumed
in connection with a Permitted Acquisition so long as such Debt (i) was not
incurred in anticipation of or in connection with the respective Permitted
Acquisition and (ii) does not exceed $50,000,000 in the aggregate at any time
outstanding;

(g)       obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Hedging Agreement, provided that (i)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or

 

-27-

 



 

--------------------------------------------------------------------------------

taking a “market view;” and (ii) such Hedging Agreement does not contain any
provision exonerating the non defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(h)       Debt in the form of Guaranties of Debt permitted by Section 10.12(c);
and

(i)        other unsecured Debt of the Company and its Restricted Subsidiaries
not to exceed $10,000,000 in the aggregate at any one time outstanding.

Section 10.5.   Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, except:

(a)       Liens for taxes, assessments or other governmental charges which are
not yet due and payable or the payment of which is not at the time required
under this Agreement for the reasons set forth in Section 9.4;

(b)       statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable;

(c)       Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;

(d)       any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e)       leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances or minor survey
exceptions, in each case incidental to the ownership of property or assets or
the ordinary conduct of the business of the Company or any of its Restricted
Subsidiaries, provided that such Liens would not, in the aggregate, have a
Material Adverse Effect;

(f)        Liens on property or assets of any Restricted Subsidiary securing
Debt owing to the Company or to a Wholly-Owned Restricted Subsidiary;

 

-28-

 



 

--------------------------------------------------------------------------------

(g)       Liens existing on the Effective Date and securing the Debt of the
Company and its Restricted Subsidiaries referred to on Schedule 10.5 hereto;

(h)       any Lien created to secure all or any part of the purchase price, or
to secure Debt incurred or assumed to pay all or any part of the purchase price
or cost of construction, of property (or any improvement thereon) acquired or
constructed by the Company or a Restricted Subsidiary after the date of the
Closing, provided that:

(1)       any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon);

(2)       the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to the lesser of (i) the cost to the Company or such
Restricted Subsidiary of the property (or improvement thereon) so acquired or
constructed and (ii) the Fair Market Value (as determined in good faith by one
or more officers of the Company to whom authority to enter into the subject
transaction has been delegated by the board of directors of the Company) of such
property (or improvement thereon) at the time of such acquisition or
construction;

(3)       any such Lien shall be created contemporaneously with, or within
365 days after, the acquisition or construction of such property; and

(4)       the aggregate principal amount of all Debt secured by such Liens shall
be permitted by the limitation set forth in Section 10.4(e);

(i)        Liens securing Debt permitted by Section 10.4(f), provided that each
such Lien shall extend solely to the item or items of property acquired and, if
required by the terms of the instrument originally creating such Lien (1) other
property which is an improvement to or is acquired for specific use in
connection with such acquired property or (2) other property that does not
constitute property or assets of the Company or any of its Restricted
Subsidiaries;

(j)        any Lien renewing, extending or refunding any Lien permitted by
paragraphs (g), (h) or (i) of this Section 10.5, provided that (1) the principal
amount of Debt secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (2) such Lien is
not extended to any other property and (3) immediately after such extension,
renewal or refunding no Default or Event of Default would exist; and

(k)       Liens in favor of the Collateral Agent to secure the Senior Secured
Obligations.

 

-29-

 



 

--------------------------------------------------------------------------------

Any Person that becomes a Restricted Subsidiary after the Effective Date shall,
for all purposes of this Section 10.5, be deemed to have created or incurred, at
the time it becomes a Restricted Subsidiary, all outstanding Liens of such
Person immediately after it becomes a Restricted Subsidiary, and any Person
extending, renewing or refinancing any Debt secured by any Lien shall, without
duplication, be deemed to have incurred such Lien at the time of such extension,
renewal or refinancing.

Section 10.6.   Merger, Consolidation, Etc. The Company will not, and will not
permit any of its Restricted Subsidiaries to, consolidate with or merge with any
other corporation or convey, transfer or lease substantially all of its assets
in a single transaction or series of transactions to any Person (except that a
Restricted Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Wholly-Owned
Restricted Subsidiary of the Company or (ii) any other Person so long as the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease substantially all of the assets of such Restricted Subsidiary as an
entirety, as the case may be, is a Restricted Subsidiary and (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.7), provided that the foregoing restriction does not apply to the
consolidation or merger of the Company with, or the conveyance, transfer or
lease of substantially all of the assets of the Company in a single transaction
or series of transactions to, any Person so long as:

(a)       the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be (1) the Company or (2) a solvent
corporation organized and existing under the laws of the United States or any
State thereof (including the District of Columbia);

(b)       if the Company is not the Successor Corporation, (1) the Successor
Corporation shall have executed and delivered to each holder of the Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(2) the Successor Corporation shall have caused to be delivered to each holder
of any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof and
(3) each Guarantor shall have reaffirmed in writing its obligations under the
Guaranty Agreement; and

(c)       immediately after giving effect to such transaction, no Default or
Event of Default would exist.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Successor
Corporation from its liability under this Agreement or the Notes.

 

-30-

 



 

--------------------------------------------------------------------------------

Section 10.7.   Sale of Assets, Etc. The Company will not, and will not permit
any of its Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, including by way of merger (collectively, a
“Disposition”), any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Restricted Subsidiary, issue or sell
any shares of such Restricted Subsidiary’s common stock to any Person other than
the Company or any Wholly-Owned Restricted Subsidiary of the Company or a
Restricted Subsidiary that is a Guarantor (or to qualify directors if required
by applicable law), except:

(a)       Dispositions for fair market value of obsolete or worn out property or
other property not necessary for operations, disposed of in the ordinary course
of business;

(b)       Dispositions of inventory and Permitted Investments in the ordinary
course of business;

(c)       Dispositions of assets of any Restricted Subsidiary to the Company or
any Wholly-Owned Restricted Subsidiary;

(d)       Dispositions pursuant to the Franchise Partner Program;

(e)       Dispositions pursuant to the Traditional Franchisee program, provided
that the aggregate units sold to Traditional Franchisees subsequent to February
28, 2007 shall not exceed the lesser of: (1) 40 units or (2) units whose
Consolidated Restaurant Revenues represent more than 5% of the Consolidated
Restaurant Revenues of the Company for the four Fiscal Quarter period ending
with the most recent Fiscal Quarter ended; provided, however, that no Default or
Event of Default has occurred and is continuing or would occur as a result of
such transaction; and

(f)        any other sale of the Consolidated Assets with an aggregate book
value, when aggregated with all other such sales since February 28, 2007, not
exceeding $200,000,000 on the date of such transfer; provided, however, that (i)
no Default or Event of Default has occurred and is continuing or would occur as
a result of such transaction and (ii) the Company shall have applied the Net
Cash Proceeds of such sale to the prepayment of the Debt under the Bank Credit
Agreement and permanently reduce the commitments thereunder and offer to prepay
the Notes in accordance with Section 8.8(d).

Section 10.8.   Nature of Business. The Company will not, and will not permit
any Restricted Subsidiary to, engage in any business if, as a result thereof,
the general nature of the business which would then be engaged in by the Company
and its Restricted Subsidiaries taken as a whole would be substantially changed
from the general nature of the business engaged in by the Company and its
Restricted Subsidiaries on the date of the Closing.

Section 10.9.   Transactions with Affiliates. The Company will not, and will
not, permit any Restricted Subsidiary to, enter into, directly or indirectly,
any Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the
Company, a Restricted Subsidiary or a Franchise Partner pursuant to the
Franchise Partner Program), except (a) in the ordinary course and pursuant to
the reasonable requirements of the

 

-31-

 



 

--------------------------------------------------------------------------------

Company’s or such Restricted Subsidiary’s business and upon fair and reasonable
terms which are not less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate or (b) transactions with License Subsidiaries in the ordinary
course of business, pursuant to the reasonable requirements of the Company’s or
such Restricted Subsidiary’s business and in accordance with past business
practice.

Section 10.10. Redesignation of Restricted and Unrestricted Subsidiaries. The
Company may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
and may designate any Restricted Subsidiary to be an Unrestricted Subsidiary by
giving written notice to each holder of Notes that the Company has made such
designation, provided, however, that no Unrestricted Subsidiary may be
designated a Restricted Subsidiary and no Restricted Subsidiary may be
designated an Unrestricted Subsidiary unless, at the time of such designation
and after giving effect thereto, no Default or Event of Default shall exist. Any
Restricted Subsidiary which has been designated an Unrestricted Subsidiary and
which has then been redesignated a Restricted Subsidiary, in each case in
accordance with the provisions of the first sentence of this Section 10.10,
shall not at any time thereafter be redesignated an Unrestricted Subsidiary
without the prior written consent of the Required Holders. Any Unrestricted
Subsidiary which has been designated a Restricted Subsidiary and which has then
been redesignated an Unrestricted Subsidiary, in each case in accordance with
the provisions of the first sentence of this Section 10.10, shall not at any
time thereafter be redesignated a Restricted Subsidiary without the prior
written consent of the Required Holders.

Section 10.11. Limitation on Capital Expenditures. The Company will not permit
Capital Expenditures of the Company and its Subsidiaries to exceed (a)
$30,000,000 in the aggregate for the fiscal year ending June 2, 2009, (b)
$30,000,000 in the aggregate for the fiscal year ending June 1, 2010 and (c) for
each fiscal year thereafter, an aggregate amount of 30% of the Consolidated
EBITDA for the prior fiscal year; provided, however, if subsequent to the
Effective Date, the Adjusted Total Debt to EBITDAR Ratio is less than 3.0 to 1.0
as of the last day of two consecutive Fiscal Quarters, the limitation on Capital
Expenditures provided for above shall no longer apply.

Section 10.12. Investments, Loans, Etc. The Company will not, and will not
permit any of its Restricted Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger), any common stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to, Guaranty
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:

(a)       Investments (other than Permitted Investments) existing on the
Effective Date and set forth on Schedule 5.16 (including Investments in
Subsidiaries);

(b)       Permitted Investments;

 

-32-

 



 

--------------------------------------------------------------------------------

(c)       Guaranties of Debt under (i) the Franchise Facility and (ii) other
Indebtedness in an amount not to exceed $10,000,000 in the aggregate at any one
time outstanding;

(d)       Investments made by the Company or any Restricted Subsidiary in or to
the Company or any Restricted Subsidiary;

(e)       loans or advances to employees, officers or directors of the Company
or any Restricted Subsidiary in the ordinary course of business for travel,
relocation and related expenses;

(f)       Hedging Agreements permitted by Section 10.15;

(g)       Investments in franchise operators through the Franchise Partner
Program; provided, that such Investments made pursuant to this subsection (g)
together with Investments made pursuant to subsection (h) below shall not exceed
$10,000,000 in the aggregate at any one time outstanding;

(h)       Investments in franchise operators through the Traditional Franchisee
program pursuant to the purchase option agreements entered into with those
operators; provided, that such Investments made pursuant to this subsection (h)
together with Investments made pursuant to subsection (g) above shall not exceed
$10,000,000 in the aggregate at any one time outstanding;

(i)        Investments received in settlement of Debt created in the ordinary
course of business;

(j)        Acquisitions by the Company or any Restricted Subsidiary meeting the
following requirements (each such Acquisition constituting a “Permitted
Acquisition”):

(1)       as of the date of the consummation of such Acquisition, no Default or
Event of Default shall have occurred and be continuing or would result from such
Acquisition, and the representations and warranties contained herein shall be
true both before and after giving effect to such Acquisition;

(2)       such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired;

(3)       the business to be acquired in such Acquisition is similar or related
to one or more of the lines of business in which the Company and its Restricted
Subsidiaries are engaged on the Effective Date;

(4)       as of the date of consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained;

 

-33-

 



 

--------------------------------------------------------------------------------

(5)       after giving effect to such Acquisition, the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness,
deferred purchase price and any earn-out obligations) paid for all Acquisitions
in any fiscal year shall not exceed $35,000,000; provided, however, if
subsequent to the Effective Date, the Adjusted Total Debt to EBITDAR Ratio is
less than 3.0 to 1.0 as of the last day of two consecutive fiscal quarters, the
annual basket provided for above shall no longer apply so long as (A) the
Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving effect to
any such Acquisition is less than 3.0 to 1.0 and (B) in the case where after
giving effect to any such Acquisition, the aggregate consideration paid for all
Acquisitions in the applicable fiscal year exceeds $5,000,000, the Company shall
have delivered to each holder of Notes not less than five days prior to the
consummation of such Acquisition a pro form compliance certificate demonstrating
that the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis (after giving
effect to any such Acquisition and all extensions of credit funded in connection
therewith as if made on the first day of the applicable period) is less than 3.0
to 1.0; and

(6)       in the case where after giving effect to any Acquisition, the
aggregate consideration for all Acquisitions occurring in the applicable fiscal
year is greater than $5,000,000, not less than five days prior to the
consummation of such Acquisition, the Company shall have delivered to each
holder of Notes, a pro forma compliance certificate, which shall reflect that,
on a Pro Forma Basis, the Company would have been in compliance with the
financial covenants set forth in Sections 10.1, 10.2, 10.3 and 10.11 for the
four fiscal quarter period reflected in the compliance certificate most recently
delivered to the holders of Notes pursuant to Section 7.2(a) prior to the
consummation of such Acquisition (giving effect to such Acquisition and all
extensions of credit funded in connection therewith as if made on the first day
of such period); and

(7)       Investments in Equity Interests of the Company to the extent permitted
under Section 10.13.

Investments under this Section 10.12 shall not be permitted if, before or after
giving effect to the making of such Investment, a Default or an Event of Default
has occurred and is continuing.

Section 10.13. Restricted Payments. The Company will not, and will not permit
its Restricted Subsidiaries to, (a) declare or make, or agree to pay or make,
directly or indirectly, any dividend or other distribution on any class of its
Equity Interests or (b) make any payment on account of, or set apart assets for
a sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any Equity Interests or Debt subordinated to
the Notes or any options, warrants, or other rights to purchase such Equity
Interests or such Debt, whether now or hereafter outstanding (each, a
“Restricted Payment”) except for (1) dividends payable by the Company solely in
shares of any class of its Equity Interests, (2) Restricted Payments made by any
Subsidiary to the Company or to a Restricted Subsidiary and (3) subsequent to
the Effective Date, after the Adjusted Total Debt to EBITDAR Ratio has been less
than 3.0 to 1.0 as of the last day of two consecutive Fiscal Quarters, cash
dividends paid on, and cash redemptions of, Equity Interests of the Company;
provided, that

 

-34-

 



 

--------------------------------------------------------------------------------

(i) no Default or Event of Default shall have occurred and be continuing before
or after giving effect to the payment of such dividend or redemption and (ii)
the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving
effect to the payment of any such dividend or redemption is less than 3.0 to
1.0.

Section 10.14. Prepayment of Other Debt, Etc. The Company will not make (or give
any notice with respect thereto), or permit any Subsidiary to make (or give
notice with respect thereto), (1) any voluntary or optional payment or
prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Debt, including without limitation Debt under the
Bank Credit Agreement and Debt under the Franchise Partner Master Facility
(provided, that the Company may make payments or prepayments of amounts
outstanding under the Bank Credit Agreement or under the Franchise Partner
Master Facility which, in either case, do not reduce the committed amount
thereunder) except Debt under the Notes and (2) any voluntary reduction in the
committed amount under the Bank Credit Agreement; provided, however, that the
Company may prepay Debt under the Bank Credit Agreement and reduce the committed
amount thereunder so long as the Company contemporaneously offers to prepay the
Notes, on a pro rata basis in accordance with Section 8.8(d).

Section 10.15. Hedging Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities. Solely for the avoidance of
doubt, the Company acknowledges that a Hedging Agreement entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Agreement under which the Company or any Subsidiary is or
may become obliged to make any payment (a) in connection with the purchase by
any third party of any common stock or any Debt or (b) as a result of changes in
the market value of any common stock or any Debt) is not a Hedging Agreement
entered into in the ordinary course of business to hedge or mitigate risks.

SECTION 11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)       the Company defaults in the payment of any principal or Make-Whole
Amount on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)       the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

(c)       the Company defaults in the performance of or compliance with any term
contained in Sections 10.1 through 10.15, inclusive; or

 

-35-

 



 

--------------------------------------------------------------------------------

(d)       the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) a Responsible Officer obtaining actual knowledge of such default
and (2) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

(e)       any representation or warranty made in writing by or on behalf of the
Company or any Guarantor by any officer of the Company or any Guarantor in this
Agreement, in the Guaranty Agreement or in any writing furnished in connection
with the transactions contemplated hereby or thereby proves to have been false
or incorrect in any material respect on the date as of which made; or

(f)        (1) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, (2) the Company or any Restricted Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Debt in an aggregate outstanding principal amount of at least $10,000,000 or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared (or one or more Persons are entitled to declare
such Debt to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (x) the
Company or any Restricted Subsidiary has become obligated to purchase or repay
Debt before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $10,000,000 or
(y) one or more Persons have the right to require the Company or any Restricted
Subsidiary so to purchase or repay such Debt; provided, however, that, with
respect to the Franchise Partner Master Facility, the Company shall not be
considered to be in default in the payment of Debt in excess of $10,000,000, or
obligated to purchase or repay Debt in excess of $10,000,000 before its regular
maturity or before its regularly scheduled dates of payment unless the amount of
Debt outstanding under each loan thereunder that is the subject of such default
or purchase or repayment obligation shall exceed $10,000,000 in the aggregate;
or

(g)       the Company or any Significant Subsidiary (1) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(2) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (3) makes
an assignment for the benefit of its creditors, (4) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (5) is
adjudicated as

 

-36-

 



 

--------------------------------------------------------------------------------

insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

(h)       a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(i)        a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 are rendered against one or more of the Company and its
Restricted Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j)        if (1) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under Section 4042 of ERISA to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(3) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount equal to 5% of Consolidated Net Worth,
(4) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, (5) the
Company or any ERISA Affiliate withdraws from any Multiemployer Plan or (6) the
Company or any ERISA Affiliate establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any ERISA Affiliate thereunder;
and any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(k)       the Company or any Subsidiary defaults in the performance of or
compliance with any term contained in any Collateral Document to which it is a
party and such default is not remedied within the period of grace, if any,
allowed with respect thereto or any Collateral Document shall cease to be in
full force and effect for any reason whatsoever or any Collateral Document shall
fail or cease to create a valid and perfected first priority Lien on or in any
Collateral purported to be covered thereby or the Company or any Guarantor shall
contest or deny in writing the validity or enforceability

 

-37-

 



 

--------------------------------------------------------------------------------

of any Lien granted under any Collateral Document or any of its obligations
thereunder; or

(l)        (1) default shall occur under the Guaranty Agreement and such default
shall continue beyond the period of grace, if any, allowed with respect thereto
or (2) the Guaranty Agreement shall cease to be in full force and effect for any
reason whatsoever, including, without limitation, a determination by any
Governmental Authority or court that such agreement is invalid, void or
unenforceable or any Guarantor shall contest or deny in writing the validity or
enforceability of the Guaranty Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.

REMEDIES ON DEFAULT, ETC.

Section 12.1.   Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (1) of paragraph (g) or described in clause (6) of
paragraph (g) by virtue of the fact that such clause encompasses clause (1) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)       If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)       If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon and (2) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of the Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Section 12.2.   Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or

 

-38-

 



 

--------------------------------------------------------------------------------

other appropriate proceeding, whether for the specific performance of any
agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3.   Rescission. At any time after any Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17 and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4.   No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note, by the Subsidiary Guaranty or by any Collateral
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Company
under Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.   Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2.   Transfer and Exchange of Notes. Upon surrender of any Note at
the principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note

 

-39-

 



 

--------------------------------------------------------------------------------

or part thereof), the Company shall execute and deliver, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) of the same series in exchange therefor, in an aggregate
principal amount equal to the unpaid principal amount of the surrendered Note.
Each such new Note shall be payable to such Person as such holder may request
and shall be substantially in the form of Exhibit 1(a) or Exhibit 1(b), as
applicable. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$500,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representations set
forth in Section 6.

Section 13.3.   Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a)       in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b)       in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

SECTION 14.

PAYMENTS ON NOTES.

Section 14.1.   Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Chicago, Illinois at the principal office of Bank of
America, N.A., in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.   Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as

 

-40-

 



 

--------------------------------------------------------------------------------

such Purchaser shall have from time to time specified to the Company in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by any Purchaser or its nominee such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by any Purchaser under
this Agreement and that has made the same agreement relating to such Note as
such Purchaser has made in this Section 14.2.

SECTION 15.

EXPENSES, ETC.

Section 15.1.   Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by the Purchasers or any other holder
of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Guaranty Agreement or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel, fees of inside counsel, accountants,
consultants and other similar professional fees) actually incurred in enforcing
or defending any rights under this Agreement, the Guaranty Agreement, the Notes
or any Collateral Document or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Guaranty Agreement, the Notes or any Collateral Document, or by
reason of being a holder of any Note and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes, by the
Guaranty Agreement and by the Collateral Documents. The Company will pay, and
will save the Purchasers and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those retained by such Person).

Section 15.2.   Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guaranty Agreement, the Notes or
any Collateral Document, and the termination of this Agreement, the Guaranty
Agreement and the Collateral Documents.

SECTION 16.  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by

 

-41-

 



 

--------------------------------------------------------------------------------

any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of any Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant to this Agreement shall be deemed representations
and warranties of the Company under this Agreement as of the date made. Subject
to the preceding sentence, this Agreement and the Notes embody the entire
agreement and understanding between the Purchasers and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

SECTION 17.

AMENDMENT AND WAIVER.

Section 17.1.   Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any holder of a Note unless
consented to by such holder in writing and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (1) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(2) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver or any amendment
or waiver to the Intercreditor Agreement or the Collateral Documents, (3) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20, (4) except as otherwise provided
in the Collateral Documents or in this Agreement, release any Collateral from
the Lien of the Collateral Documents, or (5) narrows the description of
“Collateral” or the obligations under this Agreement and the Notes secured by
the Collateral Documents or changes the priority of payments to the holders of
Senior Secured Obligations under the Collateral Documents and the Intercreditor
Agreement.

 

Section 17.2.

Solicitation of Holders of Notes.

(a)       Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b)       Payment. The Company will not, directly or indirectly, pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or

 

-42-

 



 

--------------------------------------------------------------------------------

security is concurrently granted, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.

Section 17.3.   Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder,
under any Note, under the Guaranty Agreement or under any Collateral Document
shall operate as a waiver of any rights of any holder of such Note. As used
herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

Section 17.4.   Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

(1)       if to any Purchaser or its nominee, to such Purchaser or its nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,

(2)       if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(3)       if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received

 

-43-

 



 

--------------------------------------------------------------------------------

by the Purchasers at the Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to any holder of the Notes, may be reproduced by such holder
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and such holder may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by any
holder of the Notes in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit the Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

SECTION 20.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, unless, to the actual knowledge
of such Purchaser, the source of such information is bound by a legal,
contractual or fiduciary obligation to the Company or any Subsidiary not to
disclose such information, (b) subsequently becomes publicly known through no
act or omission by such Purchaser or any Person acting on such Purchaser’s
behalf, (c) otherwise becomes known to such Purchaser other than through
disclosure by the Company, any Subsidiary or any other Person that, to the
actual knowledge of such Purchaser, is bound by a legal, contractual or
fiduciary obligation to the Company or any Subsidiary not to disclose such
information or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (2) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which such Purchaser sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (6) any Federal
or state regulatory authority having jurisdiction over such Purchaser, (7) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (8) any other Person to which
such delivery or disclosure may be necessary or appropriate (i) to effect
compliance with any law, rule, regulation

 

-44-

 



 

--------------------------------------------------------------------------------

or order applicable to such Purchaser, (ii) in response to any subpoena or other
legal process, (iii) in connection with any litigation to which such Purchaser
is a party or (iv) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement, the Guaranty
Agreement and the Collateral Documents. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

SECTION 21.

[INTENTIONALLY OMITTED].

SECTION 22.

MISCELLANEOUS.

Section 22.1.   Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2.   Submission to Jurisdiction. The Company hereby irrevocably
submits to the non-exclusive jurisdiction of any Federal court located in
Chicago, Illinois (or, if such Federal court does not have jurisdiction, any
State of Illinois court located in Chicago, Illinois) for the adjudication of
any matter arising out of or relating to this Agreement, and consents to the
service of all writs, process and summonses by registered or certified mail out
of any such court or by service of process on the Company at its address to
which notices are to be given pursuant to Section 18 hereof. Nothing contained
herein shall affect the right of any holder of the Notes to serve legal process
in any other manner or to bring any proceeding hereunder in any jurisdiction
where the Company may be amenable to suit. The Company hereby irrevocably waives
any objection to any suit, action or proceeding in any Illinois court or Federal
court located in Chicago, Illinois on the grounds of venue and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

Section 22.3.   Appointment of Agent. The Company hereby irrevocably designates
CT Corporation System located at 208 South LaSalle Street, Chicago, Illinois
60604, as the designee, appointee and agent of the Company to receive, for and
on behalf of the Company, service of process in such jurisdiction in any legal
action or proceeding with respect to this Agreement and the Note. It is
understood that a copy of such process served on such agent will be promptly
forwarded by overnight courier to the Company at its address set forth in
Section 18 hereof, but the failure of the Company to receive such copy shall not
affect in any way the service of such process. The Company further irrevocably
consents to the service of process of any of the courts referred to in Section
22.2 in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Company at its said
address, such service to become effective ten (10) days after such mailing.

 

-45-

 



 

--------------------------------------------------------------------------------

Section 22.4.   Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount, if any, or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

Section 22.5.   Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.6.   Construction. (a) Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

(b)       Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made by the Company for the purposes of
this Agreement, the same shall be done by the Company in accordance with GAAP,
to the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

Section 22.7.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.8.   Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Illinois excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

* * * * *

 

-46-

 



 

--------------------------------------------------------------------------------

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.

 

RUBY TUESDAY, INC.

 

 

By /s/ Marguerite N. Duffy

 

Its Senior Vice President

 

-47-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

 

By /s/ Timothy S. Collins

 

Name: Timothy S. Collins

 

Title:   Its Authorized Representative

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, for its Group Annuity Separate
Account

 

 

 

By

/s/ Timothy S. Collins

 

Name: Timothy S. Collins

 

Title:   Its Authorized Representative

 

 

 

 

 

 

 

 

 

 

-48-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/ Billy Greer

 

Vice President

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

 

By:

Prudential Investment Management, Inc.

 

as Investment Manager

 

 

By: /s/ Billy B. Greer

 

 

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

By: /s/ Billy B. Greer

 

Assistant Vice President

 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

By: Prudential Investment Management    (Japan), Inc., as Investment Manager

 

By: Prudential Investment Management, Inc.,    as Sub-Adviser

 

By:/s/ Billy B. Greer

 

Vice President

 

 

 

 

 

-49-

 



 

--------------------------------------------------------------------------------

 

The foregoing is hereby agreed

to as of the date thereof.

 

ZURICH AMERICAN INSURANCE COMPANY

 

By: Prudential Private Placement Investors,    L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc.    (as its General Partner)

 

By/s/ Billy B. Greer

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-50-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

PHOENIX LIFE INSURANCE COMPANY

 

 

By /s/ John H. Beers

 

Name: John H. Beers

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-51-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

NATIONWIDE LIFE INSURANCE COMPANY

 

 

By /s/ Joseph P. Young

 

Name: Joseph P. Young

 

Title:  Authorized Signatory

 

 

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

 

 

By /s/ Joseph P. Young

 

Name: Joseph P. Young

 

Title:  Authorized Signatory

 

 

NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA

 

 

By /s/ Joseph P. Young

 

Name: Joseph P. Young

 

Title:  Authorized Signatory

 

 

NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA

 

 

By /s/ Joseph P. Young

 

Name: Joseph P. Young

 

Title:  Authorized Signatory

 

 

 

 

 

-52-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

 

 

By /s/ Thomas M. Powers

 

Name: Thomas M. Powers

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

-53-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

By /s/ Curtis R. Caldwell

 

Name: Curtis R. Caldwell

 

Title:   Senior Vice President

 

 

COMPANION LIFE INSURANCE COMPANY

 

 

By /s/ Curtis R. Caldwell

 

Name: Curtis R. Caldwell

 

Title:   Authorized Signer

 

 

 

 

 

 

 

 

 

-54-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

MODERN WOODMEN OF AMERICA

 

 

By /s/ Douglas A. Pannier

 

Name: Douglas A. Pannier

 

Title:   Portfolio Mgr.- Private Placements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-55-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

 

 

 

ASSURITY LIFE INSURANCE COMPANY (successor in interest to Security Financial
Life Insurance Co.)

 

 

By /s/ Victor Weber

 

Name: Victor Weber

 

Title:   Senior Director- Investments

 

 

-56-

 



 

--------------------------------------------------------------------------------

The foregoing is hereby agreed

to as of the date thereof.

BANC OF AMERICA SECURITIES LLC

 

 

By /s/ Jonathan M. Barnes

 

Name: Jonathan M. Barnes

 

Title:   Vice President

 

 

-57-

 



 

--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any of its
Restricted Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.

“Adjusted Total Debt” shall mean, as of any date of determination, the sum of
(a) Consolidated Debt as of such date and (b) the present value of all lease
obligations arising under operating leases (including, without limitation,
Synthetic Leases) of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, applying a discount rate of 10% as
of such date.

“Affiliate” shall mean, at any time, and (a) with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) with respect to the Company or any Subsidiary, any
Person beneficially owning or holding, directly or indirectly, 10% or more of
any class of voting or equity interests of the Company or any Subsidiary or any
Person of which the Company and its Subsidiaries beneficially own or hold, in
the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224 66 Fed Reg. 49,079
(2001) issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Bank Credit Agreement” shall mean that certain Amended and Restated Revolving
Credit Agreement dated as of February 28, 2007 among the Company, the lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Issuing Bank and Swingline Lender, as amended by that certain First
Amendment to Amended and Restated Revolving Credit Agreement dated as of
November 30, 2007, that certain Limited Waiver Agreement dated as of February
29, 2008, and that certain Second Amendment to Amended and Restated Revolving
Credit Agreement dated as of May 21, 2008 and as the same may be further
amended, supplemented, restated or otherwise modified from time to time, and any
credit

 

SCHEDULE B

(to Amended and Restated Note Purchase Agreement)

 



 

--------------------------------------------------------------------------------

agreement or other like agreement entered into by the Company which is
substantially similar to or replaces the Bank Credit Agreement.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Chicago, Illinois or Knoxville, Tennessee are
required or authorized to be closed.

“Capital Expenditures” shall mean all expenditures of the Company and its
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Lease Obligations.

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Closing” shall mean the original closing under the Original Note Purchase
Agreement which occurred on April 3, 2003.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Collateral” shall mean the property in which Liens have been granted pursuant
to the Collateral Documents whether such Liens are now existing or hereafter
arise.

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent under any of the Collateral Documents and the Intercreditor
Agreement or any successor collateral agent.

“Collateral Documents” shall mean a collective reference to the Pledge Agreement
and such other security documents as may be executed and delivered by the
Company or any Subsidiary pursuant to the terms of Section 9.8.

“Company” shall mean Ruby Tuesday, Inc., a Georgia corporation or any Successor
Corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” shall mean, as of any date of determination, the total of
all Debt of the Company and its Restricted Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Restricted Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Restricted Subsidiaries in accordance with GAAP.

 

B-2

 



 

--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with reference to any period, the total of the
following calculated (without duplication) for the Company and its Restricted
Subsidiaries on a consolidated basis for such period: (a) Consolidated Net
Income; plus (b) (1) Interest Charges (including, without limitation, the
interest component of Capital Lease Obligations), (2) income tax expense, (3)
depreciation and amortization, (4) for the fiscal quarters ending June 3, 2008,
September 2, 2008, December 2, 2008 and March 3, 2009 only, actual costs
determined on a consolidated basis in accordance with GAAP incurred in
connection with the closing of any stores or units during any such fiscal
quarter; provided, that the amount of such costs shall not exceed $10,000,000 in
the aggregate for all such fiscal quarters and (5) other non-cash charges, in
each case, only to the extent deducted in the determination of Consolidated Net
Income for such period. If, during any period for which Consolidated EBITDA is
being determined, the Company or a Restricted Subsidiary has acquired any Person
or substantially all of the assets of any Person and, in the case of the
acquisition of any Person, such Person is designated a Restricted Subsidiary,
then Consolidated EBITDA for such period shall be determined to include the
actual historical results of such Person or assets on a pro forma basis.

“Consolidated EBITDAR” shall mean, with reference to any period, the total of
the following calculated (without duplication) for the Company and its
Restricted Subsidiaries on a consolidated basis for such period: (a)
Consolidated EBITDA; plus (b) Consolidated Lease Expense, only to the extent
deducted in the determination of Consolidated EBITDA for such period. If, during
any period for which Consolidated EBITDAR is being determined, the Company or a
Restricted Subsidiary has acquired any Person or substantially all of the assets
of any Person and, in the case of the acquisition of any Person, such Person is
designated a Restricted Subsidiary, then Consolidated EBITDAR for such period
shall be determined to include the actual historical results of such Person or
assets on a pro forma basis.

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rental and operating lease expense payable by the Company
and its Restricted Subsidiaries with respect to leases of real and personal
property (excluding Capital Lease Obligations but including obligations with
respect to Synthetic Leases) determined on a consolidated basis in accordance
with GAAP for such period.

“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Company and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that in any
determination of Consolidated Net Income, there shall be excluded the effects of
any non-cash charges recorded by the Company and its Restricted Subsidiaries
relating to the impairment of goodwill and other intangible assets required
under the guidelines of Statement of Financial Accounting Standards No. 142.

“Consolidated Net Worth” shall mean, as of the date of any determination
thereof:

(a)       the sum of (1) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock and capital
stock subscribed and unissued) of the Company and its Restricted Subsidiaries
plus (2) the amount of the paid-in capital and retained earnings of the Company
and its Restricted Subsidiaries, in each case as such amounts would be shown on
a consolidated balance

 

B-3

 



 

--------------------------------------------------------------------------------

sheet of the Company and its Restricted Subsidiaries as of such time prepared in
accordance with GAAP, minus

(b)       to the extent included in clause (a) of this definition, all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries, minus

(c)       the book value of all Restricted Investments of the Company and its
Restricted Subsidiaries in excess of an amount equal to 20% of the amount
determined pursuant to clause (a) of this definition.

In any determination of Consolidated Net Worth, there shall be excluded the
effects of any non-cash charges recorded by the Company and its Restricted
Subsidiaries relating to the impairment of goodwill and other intangible assets
required under the guidelines of Statement of Financial Accounting Standards No.
142.

“Consolidated Restaurant Revenues” shall mean, for the Company and its
Restricted Subsidiaries for any period, an amount equal to the restaurant sales
and operating revenue generated at the restaurant level determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) any franchise royalty revenues or fees.

“Consolidated Working Capital” shall mean, at any time, the excess of (a)
current assets (excluding cash) of the Company and its Restricted Subsidiaries
on a consolidated basis at such time over (b) current liabilities (excluding
current maturities of Debt) of the Company and its Restricted Subsidiaries on a
consolidated basis at such time, all as determined in accordance with GAAP.

“Debt” shall mean, with respect to any Person, without duplication,

(a)       its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

(b)       its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)

its Capital Lease Obligations;

(d)       all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and

(e)       any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof in an amount equal to the
amount guaranteed.

 

B-4

 



 

--------------------------------------------------------------------------------

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Default” shall mean an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” shall mean, with respect to the Notes of a series, that rate of
interest that is the greater of (a) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes of such series or
(b) 2.00% over the rate of interest publicly announced by Bank of America, N.A.
in Chicago, Illinois as its “reference” rate.

“Disposition” is defined in Section 10.7.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
permits, orders, decrees, judgments, injunctions, notices, agreements or grants
issued, promulgated, entered into or awarded by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources or the management, Release or threatened Release of any
Hazardous Material.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) any damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by the Company or any Subsidiary or to other assets or their
use, (c) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (d) any actual or alleged exposure to any
Hazardous Materials, (e) the Release or threatened Release of any Hazardous
Materials or (f) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

B-5-

 



 

--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.

“Event of Default” is defined in Section 11.

“Excess Cash Flow” shall mean, for any period for the Company and its
Subsidiaries, an amount equal to the sum, without duplication, of (a)
Consolidated EBITDA minus (b) Capital Expenditures paid in cash minus (c) the
cash portion of Consolidated Interest Expense minus (d) federal, state and other
taxes to the extent paid in cash during such period by the Company and its
Restricted Subsidiaries on a consolidated basis minus (e) the sum of all
payments made pursuant to clause (3) of Section 10.13 minus (f) the sum of
scheduled payments of principal on Debt of the Company and its Restricted
Subsidiaries minus (g) the sum of cash consideration paid by the Company and its
Restricted Subsidiaries for Permitted Acquisitions minus (h) increases in
Consolidated Working Capital plus (i) decreases in Consolidated Working Capital,
in each case on a consolidated basis determined in accordance with GAAP.

“Excess Cash Flow Amount” shall mean for any six month period referred to in
Section 8.8(c), an amount equal to (a) 30% of the Excess Cash Flow for such
period, multiplied by (b) the aggregate outstanding principal amount of the
Notes as of the end of such period, divided by (c) the sum of (i) the aggregate
outstanding principal amount of the Notes as of the end of such period plus (ii)
the aggregate outstanding committed amount under the Bank Credit Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fixed Charges Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated EBITDAR for the period of four consecutive fiscal
quarters ending on, or most recently ended prior to, such date to (b) Fixed
Charges for such period.

“Fixed Charges” shall mean, with respect to any period, the sum of (a) Interest
Charges for such period and (b) Consolidated Lease Expense for such period.

“Franchise Partner” shall mean a limited liability company or limited
partnership under the Franchise Partner Program.

“Franchise Partner Master Facility” shall mean that certain Amended and Restated
Loan Facility Agreement and Guaranty dated as of November 19, 2004, among the
Company, Bank of America, N.A., as Servicer, and the lenders party thereto as
the same has been amended by that certain First Amendment to Amended and
Restated Loan Facility Agreement and Guaranty dated as of September 8, 2006,
that certain Second Amendment to Amended and Restated Loan Facility Agreement
and Guaranty dated as of February 28, 2007, that certain Third Amendment to
Amended and Restated Loan Facility Agreement and Guaranty dated as of November
30, 2007, and that certain Fourth Amendment to Amended and Restated Loan
Facility Agreement and Guaranty dated as of May 21, 2008 and as the same may be
further amended,

 

B-6-

 



 

--------------------------------------------------------------------------------

supplemented, restated or otherwise modified from time to time and any credit
agreement or other like agreement entered into by the Company which is
substantially similar to or replaces the Franchise Partner Master Facility.

“Franchise Partner Program” shall mean the optional financing and business
structuring program offered by the Company to a limited number of qualified
restaurant operators as determined by the Company in its sole discretion, which
provide such restaurant operators a business structure for organizing, owning
and funding the establishment and operation of restaurants doing business under
operating concepts owned by the Company.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean

 

(a)

the government of

(1)       the United States of America or any State or other political
subdivision thereof, or

(2)       any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which has jurisdiction over any properties of
the Company or any Subsidiary, or

(b)       any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantor” shall mean each Subsidiary that is a party to the Guaranty
Agreement.

“Guaranty” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a)       to purchase such Debt or obligation or any property constituting
security therefor;

(b)       to advance or supply funds (1) for the purchase or payment of such
Debt or obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c)       to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; or

 

B-7

 



 

--------------------------------------------------------------------------------

(d)       otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“Guaranty Agreement” is defined in Section 2.1.

“Hazardous Material” shall mean any and all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which any Company or any
Subsidiary is a party.

“holder” shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

“Institutional Investor” shall mean (a) any original purchaser of a Note,
(b) any holder of a Note holding more than $2,000,000 in aggregate principal
amount of the Notes then outstanding and (c) any bank, trust company, savings
and loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form.

“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement dated as of the Effective Date among the Company, the
Guarantors, the holders of Notes, the administrative agent under the Bank Credit
Agreement, on behalf of all of the lenders party thereto, the servicer under the
Franchise Partner Master Facility, on behalf of all of the participants party
thereto and the Collateral Agent, as amended or modified from time to time.

“Interest Charges” shall mean, with respect to any period, the sum (without
duplication) of the following determined on a consolidated basis in accordance
with GAAP: all interest in respect of Debt of the Company and its Restricted
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period.

“Investment” is defined in Section 10.12.

“License Subsidiary” shall mean any Subsidiary of the Company or any Subsidiary
organized and existing under the laws of any state for the sole purpose of
holding one or more liquor licenses in order to satisfy the requirements of the
liquor license laws of such state.

 

B-8

 



 

--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Company to perform its obligations under this Agreement, the Notes and the
Collateral Documents, (c) the ability of any Guarantor to perform its
obligations under the Guaranty Agreement and the Collateral Documents to which
it is a party or (d) the validity or enforceability of this Agreement, the
Guaranty Agreement, the Collateral Document or the Notes.

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“Net Cash Proceeds” shall mean the aggregate cash or cash equivalents proceeds
received by the Company or any Restricted Subsidiary in respect of any
Disposition conducted in accordance with Section 10.7(f), net of (a) reasonable
direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or reasonably estimated to be payable as a result thereof and (c) the
amount necessary to retire any Debt secured by a Lien permitted by Section 10.5
on the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or cash equivalents received upon the sale
or other disposition of any non-cash consideration received by the Company or
any Restricted Subsidiary pursuant to any such Disposition.

“Note Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Intercreditor Agreement, the Notes, the Subsidiary Guaranty and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

“Notes” is defined in Section 1.

“Officer’s Certificate” shall mean a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.

“Patriot Act” shall mean Public Law 107-56 of the United States of America,
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

 

B-9-

 



 

--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Investments” shall mean (i) direct obligations of, or obligations the
principal of and interest on which are unconditionally Guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof; (ii) commercial paper having the
highest rating, at the time of acquisition thereof, of S&P or Moody’s and in
either case maturing within six months from the date of acquisition thereof;
(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or Guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (iv) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iii) above; and (v) mutual funds
investing solely in anyone or more of the Permitted Investments described in
clauses (i) through (iv) above.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is subject to Title IV of ERISA and which is or, within the
preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Effective Date in favor of the Collateral Agent, for the benefit of the holders
of the Senior Secured Obligations, executed by each of the Company, the
Guarantors and the Collateral Agent, as amended or modified from time to time.

“Pledged Collateral” shall have the meaning set forth in the Pledge Agreement.

“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Priority Debt” shall mean (without duplication) the sum of (a) unsecured Debt
of Restricted Subsidiaries other than (1) Debt owed to the Company or another
Wholly-Owned Restricted Subsidiary, (2) Debt evidenced by the Guaranty Agreement
and any Guaranty of Debt of the Company outstanding under the Bank Credit
Agreement by a Restricted Subsidiary party to the Guaranty Agreement and (3)
Debt outstanding at the time such Person became a Subsidiary, provided, that
such Debt shall not have been incurred in contemplation of such Person becoming
a Subsidiary and (b) Debt of the Company and its Restricted Subsidiaries

 

B-10

 



 

--------------------------------------------------------------------------------

secured by a Lien other than Liens permitted by clauses (a) through (j),
inclusive, of Section 10.5.

“Pro Forma Basis” shall mean, for purposes of calculating the financial
covenants set forth in Sections 10.1, 10.2, 10.3 and 10.11, that any
Disposition, Acquisition or Restricted Payment shall be deemed to have occurred
as of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which the Company was required to deliver financial
statements pursuant to Section 7.l(a) or (b). In connection with the foregoing,
(a) with respect to any Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Company and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Schedule B and (B) such items are
supported by financial statements or other information reasonably satisfactory
to the Required Holder(s) and (ii) any Debt incurred or assumed by the Company
or any Subsidiary (including the Person or property acquired) in connection with
such transaction (A) shall be deemed to have been incurred as of the first day
of the applicable period and (B) if such Debt has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Debt as at the relevant date of determination.

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

“PTE” is defined in Section 6.2(a).

“Purchasers” is defined in the preamble to this Agreement.

“QPAM Exemption” shall mean Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.

“Ratable Portion” shall mean with respect to any holder of Notes that has
accepted an offer to prepay pursuant to Section 8.8, the principal amount of
Notes then being offered to be prepaid multiplied by (i) the aggregate principal
amount of Notes held by such holder divided by (ii) the aggregate principal
amount of Notes held by all holders of Notes that have accepted such offer to
prepay.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

 

B-11

 



 

--------------------------------------------------------------------------------

“Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Restricted Investments” (a) shall mean all Investments except the following:

(1)       property to be used in the ordinary course of business of the Company
and its Restricted Subsidiaries;

(2)       current assets arising from the sale of goods and services in the
ordinary course of business of the Company and its Restricted Subsidiaries;

(3)       Investments in one or more Restricted Subsidiaries or any Person that
concurrently with such Investment becomes a Restricted Subsidiary;

(4)       Investments in one or more Franchise Partners through the Franchise
Partner Program;

(5)       Investments existing on the date of the Closing and disclosed in
Schedule 5.16 hereto;

(6)       Investments in United States Governmental Securities or Canadian
Governmental Securities, provided that such obligations mature within 365 days
from the date of acquisition thereof;

(7)       Investments in certificates of deposit or banker’s acceptances issued
by an Acceptable Bank, provided that such obligations mature within 365 days
from the date of acquisition thereof;

(8)       Investments in commercial paper given one of the two highest ratings
by a credit rating agency of recognized national standing and maturing not more
than 270 days from the date of creation thereof;

 

(9)

Investments in Repurchase Agreements;

(10)     Investments in tax-exempt obligations of any state of the United States
of America, or any municipality of any such state, in each case whose long-term
unsecured debt obligations shall have been given one of the two highest ratings
by at least one credit rating agency of recognized national standing; provided
that such obligations mature within 365 days from the date of acquisition
thereof;

 

(11)

Investments in purchases of the Company’s capital stock; and

(12)     Investments in money market instrument programs which are classified as
current assets in accordance with GAAP, which money market instrument programs
are administered by an “investment company” regulated under the Investment
Company Act of 1940, as amended, and which money

 

B-12

 



 

--------------------------------------------------------------------------------

market instrument programs hold only Investments satisfying the criteria set
forth in clause (6), (7), (8) or (10) above.

(b)       As of any date of determination, each Restricted Investment shall be
valued at the greater of:

(1)       the amount at which such Restricted Investment is shown on the books
of the Company or any of its Restricted Subsidiaries (or zero if such Restricted
Investment is not shown on any such books); and

 

(2)

either

(i)        in the case of any Guaranty of the obligation of any Person, the
amount which the Company or any of its Restricted Subsidiaries has paid on
account of such obligation less any recoupment by the Company or such Restricted
Subsidiary of any such payments, or

(ii)       in the case of any other Restricted Investment, the excess of (A) the
greater of (I) the amount originally entered on the books of the Company or any
of its Restricted Subsidiaries with respect thereto and (II) the cost thereof to
the Company or its Restricted Subsidiary over (B) any return of capital (after
income taxes applicable thereto) upon such Restricted Investment through the
sale or other liquidation thereof or part thereof or otherwise.

 

(c)

As used in this definition of “Restricted Investments”:

“Acceptable Bank” shall mean Bank of America, N.A., or any other bank or trust
company (1) which is organized under the laws of the United States of America or
any State thereof, (2) which has capital, surplus and undivided profits
aggregating at least $250,000,000, and (3) whose long-term unsecured debt
obligations (or the long-term unsecured debt obligations of the bank holding
company owning all of the capital stock of such bank or trust company) are given
one of the two highest ratings by at least one credit rating agency of
recognized national standing.

“Acceptable Broker-Dealer” shall mean any Person other than a natural person
(a) which is registered as a broker or dealer pursuant to the Exchange Act and
(b) whose long-term unsecured debt obligations shall have been given one of two
highest ratings by at least one credit rating agency of recognized national
standing.

“Canadian Governmental Security” shall mean any direct obligation of, or
obligation guaranteed by, the federal government of Canada or any province
thereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Repurchase Agreement” shall mean any written agreement

 

B-13

 



 

--------------------------------------------------------------------------------

(a)       that provides for (1) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to the Company or any of its
Restricted Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer
against a transfer of funds (the “Transfer Price”) by the Company or such
Restricted Subsidiary to such Acceptable Bank or Acceptable Broker-Dealer, and
(2) a simultaneous agreement by the Company or such Restricted Subsidiary, in
connection with such transfer of funds, to transfer to such Acceptable Bank or
Acceptable Broker-Dealer the same or substantially similar United States
Governmental Securities for a price not less than the Transfer Price plus a
reasonable return thereon at a date certain not later than 365 days after such
transfer of funds,

(b)       in respect of which the Company or such Restricted Subsidiary shall
have the right, whether by contract or pursuant to applicable law, to liquidate
such agreement upon the occurrence of any default thereunder, and

(c)       in connection with which the Company or such Restricted Subsidiary, or
an agent thereof, shall have taken all action required by applicable law or
regulations to perfect a Lien in such United States Governmental Securities.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“United States Governmental Security” shall mean any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United States of America which shall have been pledged
pursuant to authority granted by the Congress of the United States of America.

“Restricted Subsidiary” shall mean (a) any Guarantor and (b) any other
Subsidiary (1) of which at least a majority of the voting securities are owned
by the Company and/or one or more Wholly-Owned Restricted Subsidiaries and
(2) that the Company has designated as a Restricted Subsidiary on the date of
Closing or which has been redesignated as a Restricted Subsidiary in accordance
with the provisions of Section 10.10.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Security” shall have the meaning set forth in Section 2(1) of the Securities
Act.

“Senior Financial Officer” shall mean the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

B-14

 



 

--------------------------------------------------------------------------------

“Senior Secured Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

“Series A Applicable Rate” shall mean (a) 8.19% per annum, plus (b) if the
Adjusted Total Debt to Consolidated EBITDAR Ratio exceeds 3.50 to 1.00 as of the
end of fiscal year 2010, 50 basis points which increase shall be effective as of
the end of fiscal year 2010, plus (c) if the Adjusted Total Debt to Consolidated
EBITDAR Ratio exceeds 3.25 to 1.00 as of the end of fiscal year 2011, 50 basis
points which increase shall be effective as of the end of fiscal year 2011;
provided, that, if the Company is able to maintain the Adjusted Total Debt to
Consolidated EBITDAR Ratio at 3.25 to 1.00 or less for two consecutive fiscal
quarters, the Series A Applicable Rate will, effective as of the end of the
second consecutive fiscal quarter for which the Company was able to maintain the
Adjusted Total Debt to Consolidated EBITDAR Ratio at 3.25 to 1.00 or less, be
equal to (1) 6.44% per annum, plus (2) 25 basis points if the increase
referenced in clause (b) above has previously been added to the Series A
Applicable Rate, plus (3) 25 basis points if the increase referenced in clause
(c) above has been added to the Series A Applicable Rate; provided, further,
that the Series A Applicable Rate will continue to be subject to future
increases referenced in clauses (b) and (c) above.

“Series A Notes” is defined in Section 1.

“Series B Applicable Rate” shall mean (a) 8.92% per annum, plus (b) if the
Adjusted Total Debt to Consolidated EBITDAR Ratio exceeds 3.50 to 1.00 as of the
end of fiscal year 2010, 50 basis points which increase shall be effective as of
the end of fiscal year 2010, plus (c) if the Adjusted Total Debt to Consolidated
EBITDAR Ratio exceeds 3.25 to 1.00 as of the end of fiscal year 2011, 50 basis
points which increase shall be effective as of the end of fiscal year 2011;
provided, that, if the Company is able to maintain the Adjusted Total Debt to
Consolidated EBITDAR Ratio at 3.25 to 1.00 or less for two consecutive fiscal
quarters, the Series B Applicable Rate will, effective as of the end of the
second consecutive fiscal quarter for which the Company was able to maintain the
Adjusted Total Debt to Consolidated EBITDAR Ratio at 3.25 to 1.00 or less, be
equal to (1) 7.17% per annum, plus (2) 25 basis points if the increase
referenced in clause (b) above has been added to the Series B Applicable Rate,
plus (3) 25 basis points if the increase referenced in clause (c) above has been
added to the Series B Applicable Rate; provided, further, that the Series B
Applicable Rate will continue to be subject to future increases referenced in
clauses (b) and (c) above.

“Series B Notes” is defined in Section 1.

“Significant Subsidiary” shall mean any Restricted Subsidiary of the Company
that would at such time constitute a “Significant Subsidiary” (as such term is
defined in Regulation S-X of the Securities and Exchange Commission as in effect
on the date of the Closing).

“Source” is defined in Section 6.2.

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which at least a majority of the outstanding voting
securities shall be beneficially owned, directly or indirectly, by such Person.
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

B-15

 



 

--------------------------------------------------------------------------------

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, where
such transaction is considered debt for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Traditional Franchisee” shall mean, collectively, a franchisee of the Company
that (i) is not a Franchise Partner and (ii) is not operating under the
Franchise Partner Program.

“Unrestricted Subsidiary” shall mean any Subsidiary that is not designated as a
Restricted Subsidiary by the Company.

“Wholly-Owned Restricted Subsidiary” shall mean, at any time, any Restricted
Subsidiary 100% of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Restricted Subsidiaries at such
time.

 

B-16

 



 

--------------------------------------------------------------------------------

FORM OF AMENDED AND RESTATED SERIES A NOTE

RUBY TUESDAY, INC.

8.19% Amended and Restated Senior Secured Note, Series A, due April 1, 2010

No. RA-______

___________, 20__

$____________

PPN 781182 B@8

FOR VALUE RECEIVED, the undersigned, RUBY TUESDAY, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to ________________, or registered assigns, the
principal sum of ________________ DOLLARS on April 1, 2010, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the Series A Applicable Rate (as hereinafter defined)
from the date hereof, payable semiannually, on the first day of April and
October in each year, commencing with the April 1 or October 1 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (1) 2.00% over the Series A Applicable Rate
at such time and (2) 2.00% over the rate of interest publicly announced by Bank
of America, N.A., from time to time in Chicago, Illinois as its “reference”
rate. “Series A Applicable Rate” shall mean (a) 8.19% per annum, plus (b) if the
Adjusted Total Debt to Consolidated EBITDAR Ratio exceeds 3.50 to 1.00 as of the
end of fiscal year 2010, 50 basis points which increase shall be effective as of
the end of fiscal year 2010, plus (c) if the Adjusted Total Debt to Consolidated
EBITDAR Ratio exceeds 3.25 to 1.00 as of the end of fiscal year 2011, 50 basis
points which increase shall be effective as of the end of fiscal year 2011;
provided, that, if the Company is able to maintain the Adjusted Total Debt to
Consolidated EBITDAR Ratio at 3.25 to 1.00 or less for two consecutive fiscal
quarters, the Series A Applicable Rate will, effective as of the end of the
second consecutive fiscal quarter for which the Company was able to maintain the
Adjusted Total Debt to Consolidated EBITDAR Ratio at 3.25 to 1.00 or less, be
equal to (1) 6.44% per annum, plus (2) 25 basis points if the increase
referenced in clause (b) above has previously been added to the Series A
Applicable Rate, plus (3) 25 basis points if the increase referenced in clause
(c) above has been added to the Series A Applicable Rate; provided, further,
that the Series A Applicable Rate will continue to be subject to future
increases referenced in clauses (b) and (c) above.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal offices of Bank of America, N.A., in Chicago, Illinois or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Amended and Restated Senior Notes (herein called
the “Notes”) issued pursuant to that certain Amended and Restated Note Purchase
Agreement dated

 

EXHIBIT 1 (a)

(to Amended and Restated Note Purchase Agreement)

 

--------------------------------------------------------------------------------

as of May 21, 2008 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

The payment by the Company of the principal of, interest on and Make-Whole
Amount, if any, is guaranteed by the Guarantors as provided in the Guaranty
Agreement and secured by the Collateral as set forth in the Collateral
Documents.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Illinois excluding
the choice of law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

RUBY TUESDAY, INC.

 

By

 

Its

 

 

E-1 (a)-2

 

--------------------------------------------------------------------------------

FORM OF AMENDED AND RESTATED SERIES B NOTE

RUBY TUESDAY, INC.

8.92% Amended and Restated Senior Secured Note, Series B, due April 1, 2013

No. RB-______

___________, 20__

$____________

PPN 781182 B#6

FOR VALUE RECEIVED, the undersigned, RUBY TUESDAY, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Georgia, hereby promises to pay to ________________, or registered assigns, the
principal sum of ________________ DOLLARS on April 1, 2013 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the Series B Applicable Rate from the date hereof,
payable semiannually, on the first day of April and October in each year,
commencing with the April 1 or October 1 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (1) 2.00% over the Series B Applicable Rate at such time and (2) 2.00% over
the rate of interest publicly announced by Bank of America, N.A., from time to
time in Chicago, Illinois as its “reference” rate. “Series B Applicable Rate”
shall mean (a) 8.92% per annum, plus (b) if the Adjusted Total Debt to
Consolidated EBITDAR Ratio exceeds 3.50 to 1.00 as of the end of fiscal year
2010, 50 basis points which increase shall be effective as of the end of fiscal
year 2010, plus (c) if the Adjusted Total Debt to Consolidated EBITDAR Ratio
exceeds 3.25 to 1.00 as of the end of fiscal year 2011, 50 basis points which
increase shall be effective as of the end of fiscal year 2011; provided, that,
if the Company is able to maintain the Adjusted Total Debt to Consolidated
EBITDAR Ratio at 3.25 to 1.00 or less for two consecutive fiscal quarters, the
Series B Applicable Rate will, effective as of the end of the second consecutive
fiscal quarter for which the Company was able to maintain the Adjusted Total
Debt to Consolidated EBITDAR Ratio at 3.25 to 1.00 or less, be equal to (1)
7.17% per annum, plus (2) 25 basis points if the increase referenced in clause
(b) above has been added to the Series B Applicable Rate, plus (3) 25 basis
points if the increase referenced in clause (c) above has been added to the
Series B Applicable Rate; provided, further, that the Series B Applicable Rate
will continue to be subject to future increases referenced in clauses (b) and
(c) above.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal offices of Bank of America, N.A., in Chicago, Illinois or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Amended and Restated Senior Notes (herein called
the “Notes”) issued pursuant to that certain Amended and Restated Note Purchase
Agreement dated as of May 21, 2008 (as from time to time amended, the “Note
Purchase Agreement”), between

 

EXHIBIT 1(b)

(to Amended and Restated Note Purchase Agreement)

 

--------------------------------------------------------------------------------

the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

The payment by the Company of the principal of, interest on and Make-Whole
Amount, if any, is guaranteed by the Guarantors as provided in the Guaranty
Agreement and secured by the Collateral as set forth in the Collateral
Documents.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Illinois excluding
the choice of law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

RUBY TUESDAY, INC.

 

By

 

Its

 

E-1(b)-2

 



 



 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 

 

 

 

AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

 

 

 

 

 

Dated as of May 21, 2008

 

 

 

 

 

Re:     $85,000,000 8.19% Amended and Restated Senior Secured Notes,

Series A, due April 1, 2010

     $65,000,000 8.92% Amended and Restated Senior Secured Notes,

Series B, due April 1, 2013

of

Ruby Tuesday, Inc.

 

 

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

Section 1. Definitions.

2

Section 2. Guaranty of Notes and Note Purchase Agreement.

2

Section 3. Guaranty of Payment and Performance.

3

Section 4. General Provisions Relating to the Guaranty.

4

Section 5. Representations and Warranties of the Guarantors.

8

Section 6. Amendments, Waivers and Consents.

13

Section 7. Notices.

14

Section 8. Miscellaneous.

14

Attachments to Amended and Restated Subsidiary Guaranty Agreement:

ATTACHMENTS TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT:

Exhibit A

—

Guaranty Supplement

 

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

 

Re:    $85,000,000 8.19% Amended and Restated Senior Secured Notes,

Series A, due April 1, 2010

        $65,000,000 8.92% Amended and Restated Senior Secured Notes,

Series B, due April 1, 2013

of

Ruby Tuesday, Inc.

 

This AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of May 21, 2008
(this “Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of an Amended and Restated Subsidiary Guaranty Supplement
in substantially the form set forth as Exhibit A hereto (a “Guaranty
Supplement”) (which parties are hereinafter referred to individually as a
“Guarantor” and collectively as the “Guarantors”).

RECITALS

A.        Each Guarantor is a subsidiary of Ruby Tuesday, Inc., a corporation
organized under the laws of the State of Georgia (the “Company”).

B.        In order to refinance existing indebtedness of the Company and its
Subsidiaries and for other general corporate purposes, the Company previously
entered into that certain Note Purchase Agreement dated as of April 1, 2003 (as
amended to the date hereof, the “Original Note Purchase Agreement”) between the
Company, and each of the institutional investors named in Schedule A attached
thereto, under and pursuant to which the Company issued (a) $85,000,000 original
aggregate principal amount of its 4.69% Senior Notes, Series A, due April 1,
2010 (the “Original Series A Notes”) and (b) $65,000,000 original aggregate
principal amount of its 5.42% Senior Notes, Series B, due April 1, 2013 (the
“Original Series B Notes” and together with the Original Series A Notes, being
collectively, the “Original Notes”).

C.        In connection with the Original Note Purchase Agreement, the
Purchasers (as defined therein) required certain Subsidiaries of the Company to
enter into that certain Subsidiary Guaranty Agreement dated as of April 1, 2003
(the “Original Subsidiary Guaranty”) in favor of the Holders (as defined below),
in order to guarantee the obligations of the Company under the Original Note
Purchase Agreement and the Original Notes.

D.        The Company is concurrently herewith amending and restating (a) the
Original Note Purchase Agreement to be in the form of the Amended and Restated
Note Purchase Agreement dated as of May 21, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”) between the Company, and each of the institutional investors named
in Schedule A attached thereto (the “Note Holders”) and (b)(i) the

 

--------------------------------------------------------------------------------

Original Series A Notes to be the $85,000,000 aggregate principal amount of its
8.19% Senior Notes, Series A, due April 1, 2010 (the “Series A Notes”) and (ii)
the Original Series B Notes to be the $65,000,000 aggregate principal amount of
its 8.92% Senior Notes, Series B, due April 1, 2013 (the “Series B Notes” and
together with the Series A Notes, being collectively, the “Notes”). The Note
Holders together with their respective successors and assigns are collectively
referred to herein as the “Holders.”

E.        The Note Holders have required as a condition to their agreement to
amend and restate the Original Note Purchase Agreement and the Original Notes as
set forth above that the Company cause each of the undersigned to (a) amend and
restate the Original Subsidiary Guaranty by entering into this Guaranty and (b)
cause each Subsidiary that becomes a co-obligor or guarantor of any obligations
existing under the Bank Credit Agreement (as defined in the Note Purchase
Agreement) to enter into a Guaranty Supplement, in each case as security for the
Notes, and the Company has agreed to cause each of the undersigned to execute
this Guaranty and to cause each Subsidiary that becomes a co-obligor or
guarantor of any obligations existing under the Bank Credit Agreement to execute
a Guaranty Supplement, in each case in order to induce the Note Holders to amend
and restate the Original Note Purchase Agreement and the Original Notes and
thereby benefit the Company and its Subsidiaries.

NOW, THEREFORE, as required by Section 4.4 of the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 

SECTION 1.

DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 

SECTION 2.

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a)       Each Guarantor jointly and severally does hereby irrevocably,
absolutely and unconditionally guarantee unto the Holders: (1) the full and
prompt payment of the principal of, Make-Whole Amount, if any, and interest on
the Notes from time to time outstanding, as and when such payments shall become
due and payable whether by lapse of time, upon redemption or prepayment, by
extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
Make-Whole Amount, if any, or interest at the rate set forth in the Notes) in
Federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder of all costs and expenses, legal or otherwise
(including reasonable attorneys’ fees), if any, as shall have been expended or
incurred in the protection or enforcement of any rights, privileges or
liabilities in

 

 

-2-

 



 

--------------------------------------------------------------------------------

favor of the Holders under or in respect of the Notes, the Note Purchase
Agreement or under this Guaranty or in any consultation or action in connection
therewith or herewith.

(b)       To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, taking into account all other Payments then previously or
concurrently made by any of the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
obligations satisfied by such Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as hereinafter defined) in effect immediately prior to such
Payment bore to the Aggregate Allocable Amount (as hereinafter defined) of all
of the Guarantors in effect immediately prior to the making of such Payment,
then such Guarantor shall be entitled to contribution and indemnification from,
and be reimbursed by, each of the other Guarantors for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment.

As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Federal Bankruptcy Code (11
U.S.C. Sec. 101 et. seq.) or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law; and (2) the “Aggregate Allocable Amount” shall be equal to the sum of each
Guarantor’s Allocable Amount.

This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.

Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.

 

SECTION 3.

GUARANTY OF PAYMENT AND PERFORMANCE.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance and each Guarantor hereby waives, to the fullest extent permitted by
law, any right to require that any action on or in respect of any Note or the
Note Purchase Agreement be brought against the Company or any other Person or
that resort be had to any direct or indirect security for the Notes or for this
Guaranty or any other remedy. Any Holder may, at its option, proceed hereunder
against any Guarantor in the first instance to collect monies when due, the
payment of which is guaranteed hereby, without first proceeding against the
Company or any other Person and without first resorting to any direct or
indirect security for the Notes or for this Guaranty or any other remedy. The
liability of each Guarantor hereunder shall in no way be affected or impaired by
any acceptance by any Holder of any direct or indirect security for, or other
guaranties of, any Debt, liability or obligation of the Company or any other
Person to any Holder or by any failure, delay, neglect or omission by any Holder
to realize upon or protect any such guarantees, Debt, liability or obligation or
any notes or other instruments evidencing the same or any direct or

 

 

-3-

 



 

--------------------------------------------------------------------------------

indirect security therefor or by any approval, consent, waiver, or other action
taken, or omitted to be taken by any such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.

 

SECTION 4.

GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)       Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:

(1)      extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of the Note Purchase Agreement any other
agreement or waive this Guaranty; or

(2)      sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Debt, liability or obligation of the Company or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes; or

(3)      settle, adjust or compromise any claim of the Company against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

 

(b)

Each Guarantor hereby waives, to the fullest extent permitted by law:

(1)      notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of

 

 

-4-

 



 

--------------------------------------------------------------------------------

such Holders upon this Guaranty (it being understood that every Debt, liability
and obligation described in Section 2 hereof shall conclusively be presumed to
have been created, contracted or incurred in reliance upon the execution of this
Guaranty);

(2)      demand of payment by any Holder from the Company or any other Person
(including, without limitation, any other Guarantor) indebted in any manner on
or for any of the Debt, liabilities or obligations hereby guaranteed; and

(3)      presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.

(c)       The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect irrespective of:

(1)      the genuineness, validity, regularity or enforceability of the Notes,
the Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company or any
other Person on or in respect of the Notes or under the Note Purchase Agreement
or any other agreement or the power or authority or the lack of power or
authority of the Company to issue the Notes or the Company to execute and
deliver the Note Purchase Agreement or any other agreement or of any Guarantor
to execute and deliver this Guaranty or to perform any of its obligations
hereunder or the existence or continuance of the Company or any other Person as
a legal entity; or

(2)      any default, failure or delay, willful or otherwise, in the performance
by the Company, any Guarantor or any other Person of any obligations of any kind
or character whatsoever under the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(3)      any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any Guarantor or any other Person or in respect of
the property of the Company, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Company, any Guarantor
or any other Person; or

(4)      impossibility or illegality of performance on the part of the Company,
any Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreements; or

 

 

-5-

 



 

--------------------------------------------------------------------------------

(5)      in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or

(6)      any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7)      any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(8)      the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or

(9)      any failure or lack of diligence in collection or protection, failure
in presentment or demand for payment, protest, notice of protest, notice of
default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or failure to resort
for payment to the Company, any Guarantor or to any other Person or to any other
guaranty or to any property, security, Liens or other rights or remedies; or

(10)      the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement or any other agreement, or the
sale, release, substitution or exchange of any security for the Notes; or

 

 

-6-

 



 

--------------------------------------------------------------------------------

(11)      any merger or consolidation of the Company, any Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Company, any Guarantor or any other Person; or

(12)      any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, Make-Whole Amount, if any, or
interest), other than payment thereof in Federal or other immediately available
funds or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Purchase Agreement or
any other agreement, whether through the satisfaction or purported satisfaction
by the Company or any other Person of its debts due to any cause such as
bankruptcy, insolvency, receivership, merger, consolidation, reorganization,
dissolution, liquidation, winding-up or otherwise; or

(13)      any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or

(14)      any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and, subject to Section 8(e), shall not be
discharged, impaired or varied except by the payment of the principal of,
Make-Whole Amount, if any, and interest on the Notes in accordance with their
respective terms whenever the same shall become due and payable as in the Notes
provided, at the place specified in and all in the manner and with the effect
provided in the Notes and the Note Purchase Agreement, as each may be amended or
modified from time to time. Without limiting the foregoing, it is understood
that repeated and successive demands may be made and recoveries may be had
hereunder as and when, from time to time, the Company shall default under or in
respect of the terms of the Notes or the Note Purchase Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company under the Notes or the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.

(d)       All rights of any Holder under this Guaranty shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
any Note held by such Holder whether with or without the consent of or notice to
the Guarantors under this Guaranty or to the Company.

(e)       To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but

 

 

-7-

 



 

--------------------------------------------------------------------------------

each Guarantor covenants and agrees that such right of subrogation and any and
all claims of such Guarantor against the Company, any endorser or other
Guarantor or against any of their respective properties shall be junior and
subordinate in right of payment to the prior indefeasible final payment in cash
in full of all of the Notes and satisfaction by the Company of its obligations
under the Note Purchase Agreement and by the Guarantors of their obligations
under this Guaranty, and the Guarantors shall not take any action to enforce
such right of subrogation, and the Guarantors shall not accept any payment in
respect of such right of subrogation, until all of the Notes and all amounts
payable by the Guarantors hereunder have indefeasibly been finally paid in cash
in full and all of the obligations of the Company under the Note Purchase
Agreement and of the Guarantors under this Guaranty have been satisfied.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from the Company, all rights, Liens and security interests
of each Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of the Company shall be and hereby are subordinated to the rights, if
any, of the Holders in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Notes and the
obligations of the Company under the Note Purchase Agreement shall have been
paid in cash in full and satisfied.

(f)        Each Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Note, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.

(g)       No Holder shall be under any obligation: (1) to marshall any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes and the Note Purchase Agreement or the
obligations of the Guarantors hereunder or (2) to pursue any other remedy that
the Guarantors may or may not be able to pursue themselves and that may lighten
the Guarantors’ burden, any right to which each Guarantor hereby expressly
waives.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Holder that:

(a)       Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the

 

 

-8-

 



 

--------------------------------------------------------------------------------

failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of such
Guarantor and its subsidiaries, taken as a whole, or (2) the ability of such
Guarantor to perform its obligations under this Guaranty or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”). Such Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty and
to perform the provisions hereof.

(b)       Each subsidiary of such Guarantor is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of such Guarantor has the power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(c)       This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(d)       The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, organizational document or
any other Material (as defined below) agreement or instrument to which such
Guarantor or any of its subsidiaries is bound or by which such Guarantor or any
of its subsidiaries or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or any of its
subsidiaries or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any of
its subsidiaries.

(e)       Assuming the accuracy of the representations and warranties of the
Purchasers in Section 6.1 of the Note Purchase Agreement, no consent, approval
or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by such Guarantor of this Guaranty.

(f)        (1) There are no actions, suits or proceedings pending or, to the
knowledge of such Guarantor, threatened against or affecting such Guarantor or
any of its subsidiaries or any property of such Guarantor or any of its
subsidiaries in any court or before any arbitrator of any

 

 

-9-

 



 

--------------------------------------------------------------------------------

kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(2)       Neither such Guarantor nor any of its subsidiaries is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(g)       Such Guarantor and its subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (1) the amount of which is not, individually or in the
aggregate, material to the business, operations, affairs, financial condition,
assets or properties of such Guarantor and its subsidiaries taken as a whole
(herein in this Section 5, “Material”) or (2) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which such Guarantor or one of its subsidiaries,
as the case may be, has established adequate reserves in accordance with GAAP.
No senior financial officer of such Guarantor knows of any basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of such Guarantor and
its subsidiaries in respect of Federal, state or other taxes for all fiscal
periods are adequate in accordance with GAAP.

(h)       Such Guarantor and its subsidiaries have good and sufficient title to
their respective properties, including all such properties reflected in the most
recent audited consolidated balance sheet referred to in Section 5.5 of the Note
Purchase Agreement or purported to have been acquired by such Guarantor after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by the Note Purchase
Agreement other than those properties as to which the failure to have good and
sufficient title could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. All leases to which such Guarantor
is a party to are valid and subsisting and are in full force and effect in all
material respects, other than those leases as to which the failure to be valid,
subsisting or in full force and effect in all material respects could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(i)

Except as disclosed in Schedule 5.11 to the Note Purchase Agreement,

(1)      such Guarantor and its subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks, trade names and domain names or rights thereto necessary for the
performance of its business, taken as a whole, without known conflict with the
rights of others, except where the failure to so own or possess such rights
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

 

-10-

 



 

--------------------------------------------------------------------------------

(2)      to the best knowledge of such Guarantor, no product of such Guarantor
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name, domain name or other
right owned by any other Person; and

(3)      to the best knowledge of such Guarantor, there is no violation by any
Person of any right of such Guarantor or any of its subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name, domain name or other
right owned or used by such Guarantor or any of its subsidiaries, except for
such violations that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(j)        (1) Such Guarantor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect. Neither such Guarantor nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could reasonably be expected to result in the
incurrence of any such liability by such Guarantor or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of such
Guarantor or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code other than such liabilities or Liens that would not result,
individually or in the aggregate, in a Material Adverse Effect.

(2)       The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities in an amount that could reasonably be
expected to result in a Material Adverse Effect. The term “benefit liabilities”
has the meaning specified in Section 4001 of ERISA and the terms “current value”
and “present value” have the meanings specified in Section 3 of ERISA.

(3)       Such Guarantor and its ERISA Affiliates have not incurred withdrawal
liabilities (or, to the knowledge of such Guarantor, are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that, individually or in the aggregate, would
result in a Material Adverse Effect.

(4)       The expected postretirement benefit obligation (determined as of the
last day of such Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of such Guarantor and its ERISA Affiliates could not reasonably be
expected to result in a Material Adverse Effect.

 

 

-11-

 



 

--------------------------------------------------------------------------------

(5)       The execution and delivery of this Guaranty will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code. The representation by such Guarantor in
the first sentence of this Section 5(j)(5) is made in reliance upon and subject
to the accuracy of each Holder’s representation in Section 6.2 of the Note
Purchase Agreement as to the source of the funds used to pay the purchase price
of the Notes to be purchased by such Holder.

For purposes of this Section 5(j) “ERISA Affiliate” shall mean any trade or
business (whether or not incorporated) that is treated as a single employee
together with such Guarantor under Section 414 of the Code.

(k)       Neither such Guarantor nor any of its subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is subject to regulation under the Public Utility
Holding Company Act of 2005, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.

(l)        Neither such Guarantor nor any of its subsidiaries has received any
notice of any Environmental Liability, and no proceeding has been instituted
raising any Environmental Liability against such Guarantor, except, in each
case, such as could not reasonably be expected to result in a Material Adverse
Effect. Except as otherwise disclosed to the Note Holders in writing:

(1)      neither such Guarantor nor any of its subsidiaries has knowledge of any
basis or facts which would give rise to any Environmental Liability, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect;

(2)      neither such Guarantor nor any of its subsidiaries has failed to comply
with any Environmental Law, including any requirement to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(3)      neither such Guarantor or any of its subsidiaries has become subject to
any Environmental Liability except, in each case, such as could not reasonably
be expected to result in a Material Adverse Effect.

(m)      Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. Such Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. Such Guarantor does not intend to

 

 

-12-

 



 

--------------------------------------------------------------------------------

hinder, delay or defraud its creditors by or through the execution and delivery
of, or performance of its obligations under, this Guaranty.

 

SECTION 6.

AMENDMENTS, WAIVERS AND CONSENTS.

(a)       This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders, except that (1) no
amendment or waiver of any of the provisions of Sections 3, 4 or 5, or any
defined term (as it is used therein), will be effective as to any Holder unless
consented to by such Holder in writing, and (2) no such amendment or waiver may,
without the written consent of each Holder, (i) change the percentage of the
principal amount of the Notes the Holders of which are required to consent to
any such amendment or waiver or (ii) amend Section 2 or this Section 6.

(b)       The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 6 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.

(c)       No Guarantor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d)       Any amendment or waiver consented to as provided in this Section 6
applies equally to all Holders of Notes affected thereby and is binding upon
them and upon each future holder and upon the Guarantors. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Guarantors and any Holder nor any delay in exercising any
rights hereunder shall operate as a waiver of any rights of any Holder. As used
herein, the term “this Guaranty” and references thereto shall mean this Guaranty
as it may from time to time be amended or supplemented.

(e)       Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

 

 

-13-

 



 

--------------------------------------------------------------------------------

SECTION 7.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

(1)      if to a Note Holder or its nominee, to such Note Holder or its nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreement, or at such other address as such Note Holder or its nominee
shall have specified to any Guarantor or the Company in writing,

(2)      if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or

(3)      if to any Guarantor, to such Guarantor c/o the Company at its address
set forth at the beginning of the Note Purchase Agreement to the attention of
the Chief Financial Officer of the Company, or at such other address as such
Guarantor shall have specified to the Holders in writing.

Notices under this Section 7 will be deemed given only when actually received.

 

SECTION 8.

MISCELLANEOUS.

(a)       No remedy herein conferred upon or reserved to any Holder is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty now or hereafter existing at law or in equity. No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

(b)       The Guarantors will pay all sums becoming due under this Guaranty by
the method and at the address specified for such purpose for such Holder, in the
case of a Holder that is a Note Holder, on Schedule A to the Note Purchase
Agreement or by such other method or at such other address as any Holder shall
have from time to time specified to the Guarantors or the Company on behalf of
the Guarantors in writing for such purpose, without the presentation or
surrender of this Guaranty or any Note.

(c)       Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or

 

 

-14-

 



 

--------------------------------------------------------------------------------

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

(d)       If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e)       This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid. Notwithstanding any
provision of this Guaranty to the contrary, if a Guarantor is no longer
obligated as a co-obligor or a guarantor under the Bank Credit Agreement and the
Company shall have complied with its obligations under Section 9.6(b) of the
Note Purchase Agreement, the obligations of such Guarantor hereunder shall be
automatically discharged and released. From and after such release, such
Guarantor shall no longer be deemed to be a “Guarantor” hereunder unless such
Guarantor is required to subsequently execute a Supplement hereto pursuant to
the terms of Section 9.6(a) of the Note Purchase Agreement.

(f)        This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

(g)       This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

(h)       EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS (OR, IF SUCH FEDERAL
COURT DOES NOT HAVE JURISDICTION, ANY STATE OF ILLINOIS COURT LOCATED IN
CHICAGO, ILLINOIS) FOR THE ADJUDICATION OF ANY MATTER ARISING OUT OF OR RELATING
TO THIS GUARANTY, AND CONSENTS TO THE SERVICE OF ALL WRITS, PROCESS AND
SUMMONSES BY REGISTERED OR CERTIFIED MAIL OUT OF ANY SUCH COURT OR BY SERVICE OF
PROCESS ON SUCH GUARANTOR AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 7 HEREOF. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
ANY HOLDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER OR TO BRING ANY PROCEEDING
HEREUNDER IN ANY JURISDICTION WHERE SUCH GUARANTOR MAY BE AMENABLE TO SUIT. EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO ANY SUIT, ACTION OR
PROCEEDING IN ANY ILLINOIS COURT OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS
ON THE GROUNDS OF VENUE AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

 

-15-

 



 

--------------------------------------------------------------------------------

(i)        EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES CT CORPORATION SYSTEM
LOCATED AT 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS 60604, AS THE DESIGNEE,
APPOINTEE AND AGENT OF EACH GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF EACH
GUARANTOR, SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY. IT IS UNDERSTOOD THAT A COPY OF SUCH
PROCESS SERVED ON SUCH AGENT WILL BE PROMPTLY FORWARDED BY OVERNIGHT COURIER TO
EACH GUARANTOR AT EACH RESPECTIVE ADDRESS SET FORTH IN SECTION  7 HEREOF, BUT
THE FAILURE OF ANY GUARANTOR TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY
THE SERVICE OF SUCH PROCESS. EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE COURTS REFERRED TO IN SECTION 8(H) IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO ANY GUARANTOR AT ITS SAID ADDRESS, SUCH SERVICE TO
BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.

SECTION 9.

RESTATEMENT.

Effective upon (i) the execution of this Guaranty by each party hereto, and (ii)
upon all the conditions precedent to the effectiveness of the Note Purchase
Agreement having been satisfied, the Original Subsidiary Guaranty is amended and
restated to read as set forth in this Guaranty.

 

 

-16-

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS GUARANTY TO BE DULY EXECUTED
BY AN AUTHORIZED REPRESENTATIVE AS OF THE DATE FIRST WRITTEN ABOVE.

 

RTBD, INC.

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title President

 

RUBY TUESDAY, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT FINANCE, INC.

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

 

 

-17-

 



 

--------------------------------------------------------------------------------

RT TAMPA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT ORLANDO FRANCHISE, LP

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT SOUTH FLORIDA FRANCHISE, LP

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT NEW YORK FRANCHISE, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

 

 

-18-

 



 

--------------------------------------------------------------------------------

RT MICHIANA FRANCHISE, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT FRANCHISE ACQUISITION, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT FLORIDA EQUITY, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RTGC, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

 

 

-19-

 



 

--------------------------------------------------------------------------------

RT WEST PALM BEACH FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT MICHIGAN FRANCHISE, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

RT DETROIT FRANCHISE, LLC

 

 

 

By:

/s/ Marguerite N. Duffy

Name Marguerite N. Duffy

Title Vice President

 

 

-20-

 



 

--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

 

 

To the Holders (as defined in the hereinafter

  defined Guaranty Agreement)

Ladies and Gentlemen:

WHEREAS, in order to refinance existing indebtedness and for general corporate
purposes of Ruby Tuesday, Inc., a corporation organized under the laws of the
State of Georgia (the “Company”), and its Subsidiaries, the Company entered into
that certain Note Purchase Agreement dated as of April 1, 2003 (the “Original
Note Purchase Agreement”) between the Company, and each of the institutional
investors named in Schedule A attached thereto, under and pursuant to which the
Company issued (a) $85,000,000 original aggregate principal amount of its 4.69%
Senior Notes, Series A, due April 1, 2010 (the “Original Series A Notes”) and
(b) $65,000,000 original aggregate principal amount of its 5.42% Senior Notes,
Series B, due April 1, 2013 (the “Original Series B Notes” and together with the
Original Series A Notes, being collectively, the “Original Notes”).

In connection with the Original Note Purchase Agreement, the Guarantors entered
into that certain Subsidiary Guaranty Agreement dated as of April 1, 2003 (the
“Original Subsidiary Guaranty”) in favor of the Holders (as defined below), in
order to guarantee the obligations of the Company under the Original Note
Purchase Agreement and the Original Notes.

The Company is concurrently herewith amending and restating (a) the Original
Note Purchase Agreement to be in the form of the Amended and Restated Note
Purchase Agreement dated as of May 21, 2008 (as amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”) between
the Company, and each of the institutional investors named in Schedule A
attached thereto (the “Note Holders”) and (b)(i) the Original Series A Notes to
be the $85,000,000 aggregate principal amount of its 8.19% Senior Notes,
Series A, due April 1, 2010 (the “Series A Notes”) and (ii) the Original Series
B Notes to be the $65,000,000 aggregate principal amount of its 8.92% Senior
Notes, Series B, due April 1, 2013 (the “Series B Notes” and together with the
Series A Notes, being collectively, the “Notes”). The Note Holders together with
their respective successors and assigns are collectively referred to herein as
the “Holders.” Capitalized terms

 

 

 

 

Exhibit A

(to Guaranty Agreement)



 

--------------------------------------------------------------------------------

used herein shall have the meanings set forth in the hereinafter defined
Guaranty Agreement unless herein defined or the context shall otherwise require.

WHEREAS, as a condition precedent to entering into the Original Note Purchase
Agreement, purchasing the Original Notes and amending and restating the Original
Note Purchase Agreement and Original Notes as referred to above, the Note
Holders have required that from time to time certain subsidiaries of the Company
enter into that certain Amended and Restated Subsidiary Guaranty Agreement dated
as of May 21, 2008 as security for the Notes (as amended, supplemented, restated
or otherwise modified from time to time, the “Guaranty Agreement”).

Pursuant to Section 9.6(a) of the Note Purchase Agreement, the Company has
agreed to cause the undersigned, ____________, a [corporation] organized under
the laws of ______________ (the “Additional Guarantor”), to join in the Guaranty
Agreement. In accordance with the requirements of the Guaranty Agreement, the
Additional Guarantor desires to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Guaranty Agreement attached
hereto so that at all times from and after the date hereof, the Additional
Guarantor shall be jointly and severally liable as set forth in the Guaranty
Agreement for the obligations of the Company under the Note Purchase Agreement
and Notes to the extent and in the manner set forth in the Guaranty Agreement.

The undersigned is the duly elected ____________ of the Additional Guarantor, a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence such Additional Guarantor’s consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
Agreement and its agreement to be bound by the covenants, terms and provisions
of the Guaranty Agreement as a Guarantor thereunder and by such execution the
Additional Guarantor shall be deemed to have made in favor of the Holders the
representations and warranties set forth in Section 5 of the Guaranty Agreement.

Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty Agreement are hereby ratified, confirmed and approved
in all respects.

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.

 

Dated: _________________, 20

.

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

A-2

 



 

--------------------------------------------------------------------------------

 

 

By

Its

 

CH2\2469100.4

 

A-3

 



 

 